2015 COPS Anti-Gang Initiative (CAGI)
Grant Owner’s Manual

U.S. Department of Justice, Office of Community Oriented Policing Services

www.cops.usdoj.gov

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

2015 COPS Anti-Gang Initiative (CAGI) Grant
Owner’s Manual
This manual was created to assist COPS Anti-Gang Initiative (CAGI) grantees with the administrative and
financial matters associated with their grant.
For more information about your CAGI grant, please contact your COPS Office Grant Program Specialist. If you
do not know the name or telephone number of your Grant Program Specialist, please contact the COPS Office
Response Center at 800-421-6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
Visit the COPS Office online: www.cops.usdoj.gov
Published 2015
i

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Contents

Getting Started . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

I. Grant Acceptance, Terms, and Conditions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
The award document  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Grant conditions  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Reasons for grant conditions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  3
Review of grant conditions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  3
What are the specific rules regarding termination of grant funding? . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
Accepting the grant award . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
Who should sign the award document for our agency? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
By when must the award document be signed? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
II. Procurement Process  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
What documentation must be submitted to the COPS Office for sole source review?  . . . . . . . . . . 29
Contact the COPS Office  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
III. Accessing Grant Funds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
Payment method . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
Setting up your account . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
How do we fill out the payment enrollment forms? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
When should Federal Financial Reports be filed? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
Additional payment questions  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
Can we receive advances?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
How often can we request reimbursement of costs? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
Can we earn interest on our grant funds? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
Matching funds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
IV. Financial Record Maintenance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
Accounting systems and records . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
What accounting systems are required? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
What records must be kept?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
How long must documents be kept?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
What if we have more than one grant? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
Who may access our records? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
V. Federal Audit Requirements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
Requirements and audits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
What are the regulations governing Single Audit Act (SAA) requirements? . . . . . . . . . . . . . . . . . . 35
Who must have an SAA audit? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

ii

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

What is the role of the Office of the Inspector General (OIG)?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
How are COPS Office grants selected for an OIG audit?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
Typical Audit Findings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
VI. Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
Federal Financial Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
How do we file a Federal Financial Report? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
When are Federal Financial Reports due? (see last paragraph) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
How will grant funds be monitored? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
Program Progress Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
How do we file a Program Progress Report? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
How do we obtain online access to complete the Program Progress Report? . . . . . . . . . . . . . . . 39
Do we need to request a Program Progress Report?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
When are Program Progress Reports due?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
What kind of information will these reports require?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
What if we make a mistake or need to modify the report after it is submitted?  . . . . . . . . . . . . . 40
Will the data that we submit be publicly available?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
Contact points to obtain technical assistance and report violations  . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
VII. When the Grant Period Has Ended . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
Final Federal Financial Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
When should all of the grant monies be spent? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
Final Program Progress (Closeout) Report  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
Equipment disposition  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
VIII. Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
Appendices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44
Appendix A. List of Source Documents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44
A. Primary Sources  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44
B. Secondary Sources  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44
Appendix B. Assurances and Certifications  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45
Appendix C. Community Policing Defined . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
Problem solving . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51
Community partnerships  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52
Organizational transformation  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 53
Appendix D. COPS Anti-Gang Initiative (CAGI) file management: Documents to maintain in CAGI
grant file . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
Reduction-in-Force Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58

iii

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Excess Cash Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58
Unallowable/Unsupported Costs Review  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58
Community Policing Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58
Appendix E. Whistleblower protection (41 U.S.C. 4712) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 59
Appendix F. 2 CFR Appendix II to Part 200: Contract provisions for nonfederal entity contracts
under federal awards  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 62
Glossary of Terms  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 65
COPS Office Resources . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 69

iv

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Getting Started
Congratulations on receiving a grant from the U.S. Department of Justice (DOJ), Office of Community
Oriented Policing Services (COPS Office). The 2015 COPS Anti-Gang Initiative (CAGI) is designed to provide
funds directly to multijurisdictional task forces made up of state, local, or tribal law enforcement agencies to
address gang activity.
CAGI funding must be used to support regional anti-gang task forces focusing on enforcement, prevention/
education, and intervention of gang activity.
The allowable uses of your agency’s CAGI grant are specified on the CAGI Financial Clearance Memorandum
(FCM). If your agency’s local fiscal conditions have changed since submitting the FY 2015 CAGI application
and your agency wishes to modify its CAGI grant to reprogram awarded funding into a different hiring
funding category, please refer to grant condition #6 on page 10 of this manual for detailed information on
requesting a post-award grant modification.
This CAGI Grant Owner’s Manual will assist your agency with the administrative and financial matters
associated with your grant. It was developed by the COPS Office to ensure that all CAGI grantees clearly
understand and meet the requirements of their grant. Please review this manual carefully, because a failure
to follow grant requirements can have serious ramifications. Please do not hesitate to call the COPS Office
Response Center at 800-421-6770 if you need assistance with the implementation of your grant.
Thank you for providing us with the opportunity to work in partnership with your community.

1

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

I. Grant Acceptance, Terms, and Conditions
To officially accept and begin your COPS Anti-Gang Initiative grant, your agency must access www.cops.
usdoj.gov and select the “Account Access” link in the upper right corner to log in, review, and electronically
sign the award document (including the grant terms and conditions) and, if applicable, the special award
conditions or high risk conditions, within 90 days of the date shown on the award congratulatory letter.
Your agency will not be able to draw down grant funds until the COPS Office receives your signed award
document. For more information on drawing down grant funds, please see section III, “Accessing Grant
Funds,” on page 31 of this document.

The award document
The award document is the document indicating your official grant funding amount, the grant number, the
grant conditions, and the award start and end dates.
The award document is pre-printed with your agency’s law enforcement and government executives’
names. If this information is incorrect or has changed, please update your agency contacts online at
www.cops.usdoj.gov through the “Account Access” link. If the law enforcement or government official has
changed since the time of application, please have the current law enforcement executive or government
executive for your agency create an account through the “Account Access” link, log in, and sign the award
document once your agency contacts have been updated online. Once you have reviewed your award
document, please electronically sign it and make a copy of all pages of the document for your records, along
with all award condition pages, within 90 days of the date shown on the award congratulatory letter.
The award start date indicated on the award document means that your agency may be reimbursed for any
allowable costs incurred on or after this date. The duration of your CAGI grant award is two years (24 months).
Your grant number is in the following format: 2015-AMWX-0000 for grants awarded in Fiscal Year (FY) 2015. The
COPS Office tracks grant information based upon this number. Therefore, it is important to have your agency’s
grant number (or your agency’s ORI number) readily available when corresponding with the COPS Office.
Your originating agency identifier (ORI) number begins with your state abbreviation followed by five
numbers or letters (e.g., VA00000). This number is assigned by the Federal Bureau of Investigation (FBI) for
use in tracking information for the Uniform Crime Report (UCR). The COPS Office tracks programmatic grant
information based upon this ORI number. If your agency does not have an ORI number assigned by the FBI,
the COPS Office assigns a non-official ORI code to use as an agency identifier (in such cases, the last two
characters will be “ZZ”). If you have any questions regarding your grant, please refer to your grant number or
your agency’s ORI number when you contact the COPS Office.
Your Office of Justice Programs (OJP) vendor number, in most circumstances, is your agency’s nine- or
thirteen-digit federal tax identification number assigned to you by the Internal Revenue Service (IRS). If your
OJP vendor number differs from your tax identification number, the OJP vendor number is only to be used
for administrative purposes in connection with this grant program, and should not be used for IRS purposes.

2

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Grant conditions
The grant conditions are listed on your agency’s award document. By accepting this grant, you are obtaining
federal funds from the COPS Office. As part of that agreement, your agency acknowledges that it will comply
with these conditions (and, if applicable, additional special conditions specific to your agency). The section
that follows describes in detail all of the award conditions, their rationales, and their implications. It also
addresses many frequently asked questions. If you have additional questions concerning any of these grant
conditions, please contact your COPS Office Grant Program Specialist at 800-421-6770.
In limited circumstances, your award may be subject to special conditions that prevent your agency from
drawing down or accessing grant funds until the special conditions are satisfied as determined by the
COPS Office. Any special conditions will be included with your award, which may be accessed at www.cops.
usdoj.gov via the “Account Access” link. However, if you have questions about the special conditions, please
call your COPS Office Grant Program Specialist at 800-421-6770.

Reasons for grant conditions
The requirements of your CAGI grant are established within
• the Public Safety Partnership and Community Policing Act of 1994, which established the COPS Office;
• applicable rules, regulations, and policies issued by the U.S. Department of Justice, Office of
Management and Budget (OMB), the Government Accountability Office (GAO), and the United States
Treasury;
• the specific CAGI programmatic requirements established by the COPS Office.
A list of source documents for this manual is provided in appendix A on page 44. You may request copies of
any source reference document from:
Office of Administration, Publication Unit
New Executive Office Building
725 17th Street NW, Room G 236
Washington, DC 20503
COPS Office-specific documents may be requested directly from the COPS Office.

Review of grant conditions
By signing the award document to accept this COPS Anti-Gang Initiative grant, your agency agrees to abide
by the following grant conditions:
1. Grant Owner’s Manual
Condition:
The grantee agrees to comply with the terms and conditions in the 2015 COPS Hiring Program Grant Owner’s
Manual; COPS statute (42 U.S.C. §. 3796dd, et seq.); the requirements of 2 C.F.R. Part 200 (Uniform Administrative
Requirements, Cost Principles, and Audit Requirements for Federal Awards) as adopted by the U.S. Department of
Justice in 2 C.F.R. § 2800.101; 48 CFR Part 31 (FAR Part 31) as applicable (governing cost principles and procedures);
representations made in the CAGI grant application; and all other applicable program requirements, laws, orders,
regulations, or circulars.

3

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Why this condition:
This manual has been designed to inform you of the requirements, laws, regulations, and policies that apply
to your grant. Your agency will be responsible for the information and rules contained in this manual and
for implementing your grant in compliance with the applicable terms, conditions, and regulations. More
detailed guidance regarding any particular grant requirement or your agency’s specific circumstances can
be requested through your COPS Office Grant Program Specialist.
What you should do:
Please read the entire CAGI Grant Owner’s Manual carefully prior to signing the grant award document. If
you have any questions, please contact your COPS Office Grant Program Specialist. When accepting your
grant award, you should ensure that the proper reporting and financial systems are in place to satisfy the
grant requirements.
2. Assurances and Certifications
Condition:
The grantee acknowledges its agreement to comply with the Assurances and Certifications forms that were signed
as part of its grant application.
Why this condition:
Although the COPS Office has made every effort to simplify the process of applying for and receiving grants,
several provisions of federal law require us to seek your Assurances and Certifications regarding certain
matters. Most of the Assurances and Certifications apply to all federal grant programs.
What you should do:
Applicants to COPS Office grant programs are required to sign the Assurances and Certifications forms at
the time of application and application update. Signing these documents assures the COPS Office that
you have read, understood, and accepted the grant terms and conditions outlined in the Assurances and
Certifications. Please read these documents carefully as signatures on these documents are treated as
a material representation of fact upon which reliance was placed when the U.S. Department of Justice
determined whether to award the covered grant. Additional copies of the Assurances and Certifications
forms are contained in appendix B of this manual. If you have any questions about them, please contact your
COPS Office Grant Program Specialist at 800-421-6770.
3. Allowable costs
Condition:
The funding under this project is for the payment of approved costs for activities related to the establishment and
enhancement of a variety of problem-solving strategies to address gang activity in your jurisdiction. The allowable
costs for which your agency’s grant has been approved are limited to those listed on the Financial Clearance
Memorandum (FCM), which are included in your agency’s award package. The FCM specifies the exact items that
your agency is allowed to fund with your CAGI grant, and specifies the overall amount approved for each budget
request category. Your agency may not use CAGI grant funds for any costs that are not identified as allowable in
the Financial Clearance Memorandum.
Only actual allowable costs incurred during the grant award period will be eligible for reimbursement and
drawdown. If your agency experiences any cost savings over the course of the grant (for example, your grant
application overestimated the total entry-level officer salary and fringe benefits package), your agency may not use
that excess funding to extend the length of the grant beyond 24 months. Any funds remaining after your agency

4

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

has drawn down for the costs approved during the 24-month funding period will be deobligated during the
closeout process, and should not be spent by your agency.
Why this condition:
The funding under this project is for the purchase of items and services approved by the COPS Office
as reflected in the Financial Clearance Memorandum. The COPS Anti-Gang Initiative funds the hiring of
personnel and purchase of equipment, services, and other items that will allow recipients the opportunity to
establish and enhance a variety of projects to encourage the continuation and enhancement of community
policing efforts within their jurisdictions to address gang activity.
To be eligible for payment under this grant, the purchase or hire of approved items/personnel must
be made on or after the grant award start date and comply with the guidelines described in section III,
“Accessing Grant Funds,” on page 31 of this manual. Section IV, “Financial Record Maintenance,” on page 34,
outlines the types of records you must keep to document that you followed this grant condition. Purchases
and salary/benefit expenditures must also reflect the costs that were approved as shown in the Financial
Clearance Memorandum.
What you should do:
All grantees should keep and maintain the most recent, approved version of their 2015 CAGI application. To
view and print this document, you can log into your account at www.cops.usdoj.gov. Please select “COPS
Applications” from the menu of services and click on the print icon to download the most recent version of
your application in .pdf format.
Refer to your FCM for the list of approved allowable costs. Listed below are the budget categories that may
appear on your FCM. As long as funds are spent during the grant period on the equipment and technology,
supplies, travel, contracts/consultants, salary and benefits, and other costs that were documented in your
application’s budget summary and were approved through the issuance of the FCM, this grant condition
will be satisfied.
Equipment
To be eligible for payment under this grant, the purchase of equipment and technology must occur on or
after the award start date, the items must be those specifically applied for and approved by the COPS Office,
and they must meet the guidelines described in2 C.F.R. Part 200 (Uniform Administrative Requirements, Cost
Principles, and Audit Requirements for Federal Awards) as adopted by the U.S. Department of Justice in 2
C.F.R. § 2800.101. Equipment or technology purchased on or after the award start date must be in addition
to purchases that the grantee is obligated or funded to make in its current budget. Funds currently allocated
to purchase equipment or technology may not be reallocated to other purposes or reimbursed upon the
award of a COPS Anti-Gang Initiative grant.
Sworn officer positions (salaries and benefits)
Sworn officer salary and fringe benefits apply to new, full-time entry-level sworn career law enforcement
officers not already funded in the applicant’s local budget. A career law enforcement officer is a person hired
on a permanent basis who is authorized by law, or by a state, local, or tribal agency, to engage in or oversee
the prevention, detection, and/or investigation of violations of criminal laws. Officers must be hired on or after
the award start date, and positions must directly relate to the CAGI project. Officers previously employed by
your agency may be re-hired using CAGI grant funds, but funding requests must be limited to your agency’s
entry-level salary and benefits. Rehired officers are officers who meet one of the following conditions:

5

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

• The officer had been laid off by your jurisdiction prior to the original date of the grant application
as a result of state, local, or Bureau of Indian Affairs (BIA) budget cuts.

• At the time of the grant application, the officer was scheduled to be laid off by your jurisdiction
on a specific future date as a result of state, local, or Bureau of Indian Affairs (BIA) budget cuts.

If current personnel are redeployed into this program, they must be paid with local funds. COPS Office grant
funds may be used to backfill the resulting vacancy with newly hired personnel for an equivalent amount
of time. (Please note: Overtime for sworn officers engaging in CAGI-related activities is an allowable cost;
however, any overtime expenses requested for sworn officer positions must be listed in the “Other Costs”
section of your application’s budget. Overtime expenses must exceed the expenditures that your agency is
obligated or funded to pay in its current budget.)
Civilian/non-sworn personnel (salaries and benefits)
Civilian salary and fringe benefits apply to new personnel not already funded in the applicant’s local
budget. Staff must be hired on or after the award start date, and positions must directly relate to the CAGI
project. Examples of allowable personnel and fringe benefits costs include those for civilian CAGI project
coordinators, or anti-gang problem analysts.
Supplies
All supplies must be solely used for the project identified in your project proposal. Reimbursement for
office supplies that are consumed by routine administrative purposes instead of project-related activities
are prohibited. Items must meet the guidelines described in2 C. F. R. § 200.314 as adopted by the U.S.
Department of Justice in 2 C.F.R. § 2800.101.
Travel / training
Travel costs for transportation, lodging, subsistence, temporary dependent care, and related items are
allowable under the COPS Anti-Gang Initiative with prior approval from the COPS Office. In accordance with
2 C.F.R. § 200.474, travel costs for official business directly related to the award will be reimbursed based
upon the grantee’s written travel reimbursement policies if the costs are reasonable and allocable under the
project. In the absence of an acceptable written policy regarding travel costs, allowable rates and amounts
established by the U.S. General Services Administration (GSA) for the relevant geographic area will apply. The
current GSA travel policy and per diem rates can be www.gsa.gov. Allowable airfare costs will be reimbursed
based upon the least expensive unrestricted accommodations class offered by commercial airlines—for
example, lowest discount commercial airfare, the Federal Government contract airfare (if authorized and
available), or standard coach airfare—unless otherwise authorized in advance by the COPS Office.
For awardees subject to 48 C.F.R. Part 31.000, et seq. (FAR-31.2) Cost Principles for Commercial Organizations,
travel costs incurred directly by the awardee will be reimbursed if the costs are reasonable and allocable
under the project. Travel costs for lodging, meals, and incidental expenses may be reimbursed based upon
per diem, actual expenses, or a combination of these methods, as long as the reimbursement rate does not
exceed established GSA per diem rates as set forth in the Federal Travel Regulation. Transportation costs may
be reimbursed based on mileage rates, actual costs incurred, or a combination of these methods. Allowable
airfare travel costs will be reimbursed based upon standard coach fare, unless otherwise authorized in
advance by the COPS Office.
Temporary dependent care costs above and beyond regular dependent care that directly results from
conference travels are allowable as long as the costs incurred (1) are a direct result of the individual’s travel
for the federal award; (2) are consistent with the recipient’s documented travel policy for all entity travel; and
(3) are only temporary during the travel period.

6

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

The COPS Anti-Gang Initiative will fund award-related travel costs for the awardee agency or other (nonawardee) individuals to attend training and technical assistance conferences, seminars, or classes, or to
visit a site specified in the application. Allowable expenses for award-related lodging, meals, and incidental
expenses that were included in the application have been approved by the COPS Office as part of the CAGI
award and final budget. Your agency should keep timely and accurate records of all travel expenses. If at any
time these costs change, you should immediately contact your COPS Office Grant Program Specialist.
Contracts / consultants
Compensation for individual consultant services procured under a COPS Office award must be reasonable
and allocable in accordance with 2 C.F.R. Subpart E—Cost Principles and consistent with that paid for similar
services in the marketplace. Unless otherwise approved by the COPS Office, consultant rates will be based
on the salary a consultant receives from his or her primary employer, as applicable, up to $550 per day. For
consultant or contractor rates which exceed $550 per day, the COPS Office requires written justification if the
consultants or contractors are hired through a non-competitive bidding process, and awardees must receive
COPS Office approval of those rates before drawing down award funds. Determinations of approval will be
made on a case-by-case basis.
Fringe benefits may be paid if they are part of a reasonable compensation package offered to your
employees. Particular items of fringe benefits must fall within the categories authorized by the COPS Office.
Authorized fringe benefits include FICA, Social Security, health insurance, life insurance, vacation, sick leave,
retirement, worker’s compensation, and unemployment insurance.
Other costs
Project-related expenditures that do not conform to any of the category descriptions specified above, (i.e.
sworn officer overtime) were included in this section of your FCM. In addition, items that have a direct
correlation to the overall success of an awardee’s project objectives and are necessary for the project to
reach full implementation will be considered on a case-by-case basis by the COPS Office.
Requests may be made only for items or positions that are not otherwise budgeted with state, local, or
Bureau of Indian Affairs (BIA) funds, and would not be funded in the absence of the CAGI award.
If at any time you are unsure if an item is considered allowable or unallowable, please contact your COPS
Office Grant Program Specialist for further assistance.
Please be advised that grantees may not use COPS Office funding for the same item or service also funded
by another U.S. Department of Justice award.
4. Supplementing, not supplanting
Condition:
Awardees must use COPS Anti-Gang Initiative funds to supplement, and not supplant, state, local, or Bureau of
Indian Affairs (BIA) funds that are already committed or otherwise would have been committed for award purposes
(hiring, training, purchases, and/or activities) during the grant period. In other words, awardees may not use COPS
Office funds to supplant (replace) state, local, or BIA funds that would have been dedicated to the COPS Officefunded item(s) in the absence of the COPS Office grant.

7

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Why this condition:
The COPS Office statutory nonsupplanting requirement mandates that award funds not be used to replace
state or local funds or BIA funds that would, in the absence of federal aid, be made available for the award
purposes.
What you should do:
CAGI funds may not be used to pay for any item or cost funded under the award (equipment, personnel,
training, etc.) if that item or cost was otherwise budgeted with state, local, or BIA funds. In addition,
awardees may not reallocate state, local, or BIA funds from one area within the law enforcement budget to
another as a result of receiving CAGI award funds. If you have questions concerning this award term, and
how it pertains to your project budget, please contact your COPS Office Grant Program Specialist.
Personnel
To meet this grant condition, you must ensure the following:

• Each individual employed under the COPS Anti-Gang Initiative grant is newly hired on or after the
grant award start date, unless an exception is authorized in writing by the COPS Office. If current
personnel are redeployed into this program, they must be paid with local funds. The COPS Office
grant funds may be used to backfill the resulting vacancy with newly hired personnel for an
equivalent amount of time.

• Any officer(s) or civilian(s) that you are hiring bring(s) your force not only to a number over

and above the number of funded positions that you had on the date of your COPS Anti-Gang
Initiative application (including funded but vacant positions) but also over and above the number
of locally funded positions during the grant award period.

• During the life of your grant, you must continue to hire as many new, locally funded officers or

civilians as you would have if you had not received your grant. You may not cancel or postpone
spending money in your budget that is committed to hiring other new officers or civilians.

• You must take expeditious and timely steps to fill any vacancies that were created on or after the
date of your grant application by retirement, resignation, or other reasons with new officers or
civilians other than your COPS Anti-Gang Initiative positions.

Example: If you are redeploying a current employee who would otherwise be paid $75,000 in salary and
benefits during the life of the grant project, your agency must continue to pay this employee with local
funds. The COPS Office grant funds may be used to backfill the resulting vacancy with a new hire, even
though the COPS Office-funded position will not be working directly on the COPS Anti-Gang Initiative.
Equipment and technology
To meet this grant condition, you must ensure the following:

• Equipment and technology must be purchased on or after the award start date (unless an

exception is authorized in writing by the COPS Office) and must be in addition to purchases that
the grantee is obligated or funded to make in the current budget. Funds currently allocated to
purchase equipment or technology may not be reallocated to other purposes or reimbursed
upon the award of a COPS Anti-Gang Initiative grant. For example, a grantee who has budgeted
local funds to pay for a new computer system may not reallocate those funds to pay for any other
law enforcement cost as a result of receiving CAGI funds for the same computer system.

8

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Overtime
To meet this grant condition, you must ensure the following:

• Sworn officer overtime exceeds expenditures that you are obligated or funded to pay in the

current budget. Funds currently allocated to pay for overtime may not be reallocated to other
purposes or reimbursed upon the award of a COPS Anti-Gang Initiative grant. Additionally, by the
conditions of this grant, you are required to track all overtime funded through the COPS AntiGang Initiative.

Training
To meet this grant condition, you must ensure the following:

• Any training provided by the COPS Anti-Gang Initiative is in addition to the number of hours

of training already provided by your agency. Funds currently allocated for training may not be
reallocated to other purposes.

Note: This grant condition applies to all state or locally funded agencies working in partnership with your
agency under this grant. Your agency is responsible for ensuring that any state or locally funded partnership
agencies use COPS Office funds only to supplement, not supplant, their state or local funding as described
in this condition.
5. Extensions
Condition:
Your agency may request an extension of the grant award period to receive additional time to implement your
grant program. Such extensions do not provide additional funding. Grants may be extended a maximum of 24
months beyond the initial award expiration date. Any request for an extension beyond 24 months will be evaluated
on a case-by-case basis. Only those grantees that can provide a reasonable justification for delays will be granted
no-cost extensions. Reasonable justifications may include technology implementation delays, training delays,
or other circumstances that interrupt the 24-month grant funding period. An extension allows your agency to
compensate for such delays by providing additional time to complete the full 24 months of funding. Extension
requests must be received prior to the end date of the award.
Why this condition:
Under federal regulations, requests to extend the grant award period require prior written approval from the
COPS Office. Without an approved extension, your agency is not permitted to draw down federal funding
for costs incurred beyond the official grant award end date. However, if justified, the COPS Office seeks
to accommodate reasonable requests for no-cost time extensions in order to fully implement the COPS
Office grant.
What you should do:
The COPS Office will contact your agency during the last quarter of the grant award period to determine
whether a no-cost time extension is needed; extensions will not be processed prior to 90 days of the grant
end date. Requests to extend the grant award period must be submitted online and received by the COPS
Office before the official grant award end date. Extension requests received after the expiration date will
only be considered when the grantee provides justification of extraordinary circumstances; an example
of this would be an instance where an unforeseen natural disaster prevented a grantee from requesting
an extension. Failure to submit a request for a no-cost time extension by the end date may result in the
immediate deobligation of any remaining grant funds.

9

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Automatic extensions will be granted for grantee requests of six months or less. All extension requests
beyond six months will require review and approval by the COPS Office. Individual or cumulative requests
greater than one-half of the grant’s original term (i.e., 12 months) will require additional justification and
must include a detailed timeline.
If your agency has excess funds remaining at the end of the grant due to salary and fringe benefits costs that
were lower than anticipated, your agency cannot extend the 24-month funding period for the purpose of
expending those excess funds. Grantees are entitled to a maximum of 24 months of federal funding based
on the approved salary and fringe benefits costs in the FCM. The COPS Office will deobligate any remaining
grant funds during the closeout process. If you have any additional questions regarding a no-cost time
extension, please contact your COPS Office Grant Program Specialist.
6. Modifications
Condition:
Occasionally, a change in an agency’s fiscal or law enforcement situation necessitates a change in its COPS AntiGang Initiative award. Grant modifications under CAGI are evaluated on a case-by-case basis. All modification
requests involving the purchase of new budget items must be approved, in writing, by the COPS Office prior to their
implementation. In addition, please be aware that the COPS Office will not approve any modification request that
results in an increase of federal funds.
Why this condition:
The COPS Office realizes that agencies may need to reprogram grant funds. Acceptable examples of such
award modifications include purchasing additional equipment using cost-savings from approved items,
or purchasing a different type of equipment due to changing needs. Under federal regulations, you may
expend grant funds only as approved in the Financial Clearance Memorandum. Any requests to change or
alter grant awards require written approval from the COPS Office prior to their implementation. Without
prior written approval, you must continue to implement your grant as it was originally awarded and
accepted by your agency. Please be advised that reprogramming requests for unallowable costs will not be
approved (construction, indirect costs, etc.).
What you should do:
For all other modifications, your agency must access www.cops.usdoj.gov and select the “Account Access”
link in the upper right corner to log in and submit your request to the COPS Office through the Grants
Management Portal, providing the proposed changes, details of why the change is needed, etc.
For additional information about the process for submitting your specific grant modification request, please
contact your COPS Office Grant Program Specialist at 800-421-6770. The COPS Office will then evaluate your
request and notify your agency of our decision in writing. Implementation of the modified grant award
may begin following written approval from the COPS Office. Please note that modification approvals for
active grants will often be accompanied by a modified award document reflecting the approved changes.
If applicable, your agency is required to sign and submit the modified award document via the “Account
Access” link to officially accept the grant modification.
7. Evaluations
Condition:
The COPS Office may conduct monitoring or sponsor national evaluations of the COPS Anti-Gang Initiative. The
grantee agrees to cooperate with the monitors and evaluators.

10

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that evaluations of the program
may be carried out or commissioned by the Attorney General for the furtherance of the purposes of the
Act. The COPS Office conducts evaluations to determine what programs are working, how programs may
be improved, and why certain programs are more successful than others. Specifically, the COPS Office may
assess the way in which your agency implements its CAGI grant. In some jurisdictions, COPS Office staff or
evaluators may study the effectiveness of funded programs, projects, and activities. Evaluators may collect
information about the programs’ effect on crime, victims of crime, and the quality of life in communities. In
addition, they may ask questions about the challenges encountered during project implementation, how
residents feel about community policing, and how police feel about their work. This information will be
useful to other communities and police agencies across the country.
What you should do:
When evaluations are undertaken, you may be contacted in writing with specific requests for information.
In general, evaluators may need to speak with individuals in your department, observe activities, and
obtain written reports about and from your department. You will be asked to facilitate any site visits and
information-gathering activities. In addition, you will be asked to provide accurate and timely information
about your grant activities. You should fully comply with any requests made regarding these evaluations.
8. Reports/Performance goals
Condition:
To assist the COPS Office in monitoring and tracking the performance of your award, your agency will be
responsible for submitting quarterly programmatic progress reports that describe project activities during the
reporting period and quarterly Federal Financial Reports using Standard Form 425 (SF-425). The progress report is
used to track your agency’s progress toward implementing community policing strategies and to collect data to
gauge the effectiveness of increasing your agency’s community policing capacity through COPS Office funding.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 and other federal regulations and policies
require that financial assistance provided by the Federal Government be monitored carefully to ensure
the proper use of federal funds. In addition, the COPS Office seeks to document, on a continuing basis, the
progress of our programs and grantees.
What you should do:
This grant condition is designed to make your agency aware of reporting requirements associated with
CAGI grants. Quarterly programmatic progress reports and a final programmatic closeout report will be
required to be submitted directly to the COPS Office through the “Account Access” link of the COPS Office
website at www.cops.usdoj.gov. Your agency is also required to submit quarterly Federal Financial Reports
using Standard Form 425 (SF-425) within 30 days after the end of each calendar quarter. A final SF-425 will
be due within 90 days after the end of the grant period. This report reflects the actual cumulative federal
monies spent, unliquidated obligations incurred, and the unobligated balance of federal funds. Under
federal regulations, your agency is not permitted to draw down federal funding for costs incurred after the
official grant end date; however, you will have a 90-day grace period after the grant award end date during
which you can drawdown funds for eligible expenditures incurred before the grant end date. Agencies with
more than one delinquent programmatic and/or financial report submission per fiscal year may be subject
to delays in receiving reimbursement for allowable expenses and may be required to receive technical
assistance to improve compliance with reporting. These reports are discussed in greater detail in section VI

11

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

(“Reports”) on page 38 of this manual. All reports should be submitted within the deadlines given to avoid
suspension or possible termination of grant funds or other remedial actions; failure to submit required
reports may also impact future funding opportunities.
9. Grant monitoring activities
Condition:
Federal law requires that law enforcement agencies receiving federal funding from the COPS Office must be
monitored to ensure compliance with their grant conditions and other applicable statutory regulations. The COPS
Office is also interested in tracking the progress of our programs and the advancement of community policing.
Both aspects of grant implementation—compliance and programmatic benefits—are part of the monitoring
process coordinated by the U.S. Department of Justice. Grant monitoring activities conducted by the COPS Office
include site visits, office-based grant reviews, alleged noncompliance reviews, financial and programmatic
reporting, and audit resolution. As a COPS Office CAGI grantee, you agree to cooperate with and respond to any
requests for information pertaining to your grant.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that each grant program must
contain a monitoring component. The COPS Office actively monitors how grantees are adhering to COPS
Office grant requirements and develops the best technical assistance based on this feedback.
What you should do:
Your agency may be required to accommodate routine and non-routine efforts by the COPS Office, or an
entity designated by the COPS Office, to examine your agency’s use of federal funds, both programmatically
and financially. The most common ways are as follows:

• site visits. The COPS Office conducts grantee site visits to ensure compliance with grant terms

and conditions. These visits also provide firsthand observation of the grantee’s community
policing strategies. The purpose of site visits is three-fold: to review community policing activities,
to ensure grantee compliance, and to provide customer service and technical assistance. If
selected, you will be notified in writing in advance of any on-site review of your COPS Office
grants. This review is generally performed over a period of one or more days and also provides an
opportunity for agency representatives to seek assistance on any grant implementation issues.
Your agency will be notified in writing of the results and any action required to remedy identified
grant violations to include potential and actual vulnerabilities. In addition, promising practices
identified during the site visit are documented and may be shared with the law enforcement
community.

• enhanced office-based grant reviews (EOBGR). In lieu of a site visit, certain grants are selected

for a review conducted at the COPS Office via teleconference or video conference. EOBGRs serve
as a supplemental activity in support of the COPS Office’s overall grant monitoring strategy. The
purpose of the EOBGR is three-fold: to review community policing activities, to ensure grantee
compliance, and to provide customer service and technical assistance. If selected, you will be
notified in writing in advance of any EOBGR of your COPS Office grants. This review is generally
performed over a period of one or more days and also provides an opportunity for agency
representatives to seek assistance on any grant implementation issues. Your agency will be

12

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

notified in writing of the results and any action required to remedy identified grant violations to
include potential and actual vulnerabilities. In addition, promising practices identified during the
EOBGR are documented and may be shared with the law enforcement community.

• alleged noncompliance reviews (ANCR) . An alleged noncompliance review is a follow up on

complaints of alleged noncompliance received from external (media and/or citizen complaints)
or internal (COPS Office/DOJ staff ) sources. On a case-by-case basis, COPS Office staff members
determine the appropriate course of action to take to investigate complaints of alleged
noncompliance. This may include phone or letter contact or a site visit by COPS Office staff or the
Office of the Inspector General.

• audit liaison. The U.S. Department of Justice, Office of the Inspector General (OIG) conducts random
audits for all COPS Office grantees. In the event your agency has any audit recommendations (findings)
resulting from noncompliance and/or poor accounting practices, the COPS Office Audit Liaison
Section will work with your agency to resolve and close these recommendations. Remedies to close
recommendations may include repayment of grant funds and/or the submission of documentation.
Grantees are responsible for remedying any grant noncompliance that is identified during site visits,
office-based grant review, and/or alleged noncompliance reviews. In addition, grantees are responsible
for remedying noncompliance stemming from audit recommendations identified in audits of COPS Office
grants conducted by the Office of the Inspector General (OIG) and the Office of the Chief Financial Officer
(OCFO). Remedies for noncompliance may include, but are not limited to: suspending active grant funding,
repayment of unallowable or unsupported costs, voluntary withdrawal from or involuntary termination
of remaining grant funds, or restriction from receiving future grants for a period of time. Under certain
conditions, additional actions may include placement on the U.S. Department of Justice’s High Risk List,
which will include mandatory completion of the Office of Justice Programs Financial Management Training
and being subject to increased monitoring of current and future grants while on the list. In the event of
criminal misuse of grant funds, grantees may also be subject to fines and imprisonment. To avoid findings
of noncompliance, grantees are strongly encouraged to become familiar with the COPS Grant Monitoring
Division’s Grant Monitoring Standards and Guidelines and with the Grant Owner’s Manual for the year
in which the grant is awarded. Grantees should also contact the COPS Office or their Grant Program
Specialist at any time during the life of a COPS Office grant with questions concerning grant conditions,
terms, or requirements to seek guidance to avoid noncompliance. It is necessary for grantees to maintain
all relevant documentation (administrative, financial, and programmatic) used to develop the application
and implement the grant that may be necessary or required to demonstrate grant compliance. For more
information, please contact the COPS Office Response Center at 800-421-6770 or at AskCopsRC@usdoj.gov.
10. Federal civil rights
Condition:
As a condition of receipt of federal financial assistance, you acknowledge and agree that you will not (and will
require any subgrantees, contractors, successors, transferees, and assignees not to), on the grounds of race, color,
religion, national origin (which includes providing limited English proficient persons meaningful access to your
programs), sex, disability or age, unlawfully exclude any person from participation in, deny the benefits of or
employment to any person, or subject any person to discrimination in connection with any programs or activities
funded in whole or in part with federal funds. These civil rights requirements are found in the nondiscrimination
provisions of Title VI of the Civil Rights Act of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime Control and
Safe Streets Act of 1968, as amended (42 U.S.C. § 3789d); Section 504 of the Rehabilitation Act of 1973, as amended
(29 U.S.C. § 794); the Age Discrimination Act of 1975 (42 U.S.C. §6101, et seq.); Title IX of the Education Amendments
of 1972, as amended (20 U.S.C. § 1681, et seq.); and the corresponding DOJ regulations implementing those

13

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

statutes at 28 C.F.R. Part 42 (subparts C, D, E, G, and I). You also agree to comply with Executive Order 13279 Equal
Treatment for Faith-Based Organizations and its implementing regulations at 28 C.F.R. Part 38, which requires
equal treatment of religious organizations in the funding process and nondiscrimination of beneficiaries by FaithBased organizations on the basis of belief or nonbelief.
Why this condition:
In establishing financial assistance programs, Congress linked the receipt of federal funding to compliance
with federal civil rights laws. As a result, grantees are required to comply with the civil rights requirements
found in the non-discrimination provisions referenced above. A hold may be placed on your award if it is
deemed that your agency is not in compliance with federal civil rights laws or is not cooperating with an
ongoing federal civil rights investigation. If a hold is placed on your award, you will not be able to obligate
or draw down federal funds under your agency’s COPS Office grant award until you comply with federal civil
rights laws or cooperate with any ongoing federal civil rights investigation.
What you should do:
As a recipient of federal financial assistance from the COPS Office, you are required to comply with the
applicable federal civil rights laws and to collect data and information sufficient to permit effective
enforcement of such laws and to cooperate with any federal civil rights investigation, which includes
providing access to records, accounts, documents, information, facilities, and staff.
11. Equal Employment Opportunity Plan
Condition:
All recipients of funding from the COPS Office must comply with the federal regulations pertaining to the
development and implementation of an Equal Employment Opportunity Plan (28 C.F.R. Part 42 subpart E).
Why this condition:
It is the experience of the U.S. Department of Justice in implementing its responsibilities under the Omnibus
Crime Control and Safe Streets Act of 1968 (Safe Streets Act), the statute that funds the COPS Office, that “the
full and equal participation of women and minority individuals in employment opportunities in the criminal
justice system is a necessary component to the Safe Streets Act’s program to reduce crime and delinquency
in the United States” (28 C.F.R. § 42.301). EEOPs do not impose quotas or hiring requirements on recipients.
What you should do:
The obligations to comply with the EEOP requirement differ depending on your organization’s legal status,
the number of its employees, and the amount of the award.
If your organization has fewer than 50 employees or receives an award of less than $25,000 or is a nonprofit
organization, a medical institution, an educational institution, or an Indian tribe, then it is exempt from the
EEOP requirement. To claim the exemption, your organization must complete and submit Section A of the
Certification Form, which is available online at http://www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.
If your organization is a government agency or private business and receives an award of $25,000 or more,
but less than $500,000, and has 50 or more employees (counting both full- and part-time employees
but excluding political appointees), then it must prepare a Utilization Report (formerly called an EEOP
Short Form), but it does not need to submit the report to the OCR for review. Instead, your organization
must maintain the Utilization Report on file and make it available for review on request. In addition, your
organization must complete Section B of the Certification Form and return it to the OCR. The Certification
Form is available at http://www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.

14

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

If your organization is a government agency or private business and has received an award for $500,000 or
more and has 50 or more employees (counting both full- and part-time employees but excluding political
appointees), then it must prepare a Utilization Report (formerly called an EEOP Short Form) and submit it
to the OCR for review within 60 days from the date of this letter. For assistance in developing a Utilization
Report, please consult the OCR’s website at http://www.ojp.usdoj.gov/about/ocr/eeop.htm. In addition, your
organization has to complete Section C of the Certification Form and return it to the OCR. The Certification
Form is available at http://www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.
To comply with the EEOP requirements, you may request technical assistance from an EEOP specialist at the
OCR by telephone at (202) 307-0690, by TTY at (202) 307-2027, or by e-mail at EEOsubmisson@usdoj.gov.
12. Contracts and/or MOUs with other jurisdictions
Condition:
Equipment, technology, training, vehicles, sworn law enforcement officer positions and civilian positions, awarded
may only be used for law enforcement activities or services that exclusively benefit your agency/task force and the
population that it serves. The items funded under the CAGI grant cannot be utilized by other agencies/task forces
unless the items would exclusively benefit the population that your agency/task force serves.
Why this condition:
The CAGI grant is intended to benefit the communities within the grantee’s primary law enforcement
jurisdiction. Therefore, the grantee must use the CAGI grant funding to benefit its own population
exclusively, rather than contracting out the COPS Office-funded officer(s) to other jurisdictions.
What you should do:
Officers funded under the CAGI grant cannot provide contract law enforcement services to other agencies
unless they will directly benefit the grantee’s jurisdiction. For example, a sheriff’s department cannot use a
CAGI-funded officer to provide contract law enforcement services to a neighboring county, but can use the
CAGI-funded officer to provide direct law enforcement services to towns within its own county.
13. False statements
Condition:
False statements or claims made in connection with COPS Office grants may result in fines, imprisonment, or
debarment from participating in federal grants or contracts, and/or any other remedy available by law.
Why this condition:
This condition advises recipients of the consequences of submitting false claims or statements on
applications, financial and programmatic reports, or other grant documents.
What you should do:
Ensure that all documentation related to your agency’s receipt and use of grant funding (grant applications,
progress reports, Federal Financial Reports, etc.) is true and accurate.
14. Duplicative funding
Condition:
The recipient understands and agrees to notify the COPS Office if it receives, from any other source, funding for the
same item or service also funded under this award.

15

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Why this condition:
This grant was awarded to your agency to address its law enforcement needs that are not funded with other
funds, including federal, state, local, tribal, or BIA funds. Consequently, your agency may not use this funding
for items or services that you already have funding for from other sources.
What you should do:
If your agency receives funding from another source for the same item(s) or services(s) also funded under
this award, please contact your COPS Office Grant Program Specialist at 800-421-6770.
15. Additional high-risk grantee requirements
Condition:
The recipient agrees to comply with any additional requirements that may be imposed during the grant
performance period if the awarding agency determines that the recipient is a high-risk grantee (Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards, 2 C.F.R. § 200.207 as
adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101).
Why this condition:
In accordance with 2 C.F.R. § 200.207, the U.S. Department of Justice (DOJ) may impose additional
requirements specific to your award, as needed, when it determines that there is unsatisfactory performance,
financial or administrative instability, noncompliance with award terms and conditions, or other lack of
responsibility risk factors. In such cases, the U.S. Department of Justice may impose special conditions or
restrictions that may include requiring the production of documentation, financial grant administration
training, on-site monitoring, prior approval for expenditure of funds, quarterly progress reports, separate
bank accounts, or other requirements.
What you should do:
In order to obtain a COPS Office grant, recipients must agree to comply with any additional requirements
that may be imposed during the grant performance period if the awarding agency determines that the
recipient is a high-risk grantee.
16. System for Award Management (SAM) and Universal Identifier requirements
Condition:
The Office of Management and Budget requires federal agencies to include the following standard award term in
all grants and cooperative agreements made on or after October 1, 2010:
A. Requirement for System for Award Management (SAM)
Unless you are exempted from this requirement under 2 C.F.R. Part 25.110, you as the recipient must
maintain the currency of your information in the SAM until you submit the final financial report required
under this award or receive the final payment, whichever is later. This requires that you review and update
the information at least annually after the initial registration, and more frequently if required by changes in
your information or another award term.
B. Requirement for Data Universal Numbering System (DUNS) Numbers
If you are authorized to make subawards under this award, you:
1. Must notify potential subrecipients that no entity (see definition in paragraph C of this award term)
may receive a subaward from you unless the entity has provided its DUNS number to you.

16

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

2.

May not make a subaward to an entity unless the entity has provided its DUNS number to you.

C. Definitions
For purposes of this award term:
1. System for Award Management (SAM) means the federal repository into which an entity must
provide information required for the conduct of business as a recipient. Additional information about
registration procedures may be found at the SAM Internet site at www.sam.gov.
2. Data Universal Numbering System (DUNS) number means the nine- or thirteen-digit number
established and assigned by Dun and Bradstreet, Inc. (D&B) to uniquely identify business entities. A
DUNS number may be obtained from D&B by telephone (currently 866-705-5711) or the Internet at
http://fedgov.dnb.com/webform.
3. Entity, as it is used in this award term, means all of the following, as defined at 2 C.F.R. Part 25,
subpart C:
a. A governmental organization, which is a state, local government, or Indian Tribe;
b. A foreign public entity;
c. A domestic or foreign non-profit organization;
d. A domestic or foreign for-profit organization; and

e. A federal agency, but only as a subrecipient under an award or subaward to a nonfederal entity.
4.

Subaward:
a. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
b. The term does not include your procurement of property and services needed to carry out
the project or program (for further explanation, see Sec. ___.210 of the attachment to OMB Circular
A-133, “Audits of States, Local Governments, and Non-Profit Organizations”).
c. A subaward may be provided through any legal agreement, including an agreement that you
consider a contract.

5.

Subrecipient means an entity that:
a. Receives a subaward from you under this award; and
b. Is accountable to you for the use of the federal funds provided by the subaward.

Why this condition:
The purpose of this standard award term is to ensure government-wide uniformity in establishing the DUNS
number as the universal identifier for federal financial assistance applicants, as well as recipients and their
direct subrecipients (if applicable), and to establish the SAM as the repository for standard information about
applicants and recipients.
What you should do:
At the time of grant application, your agency was required to provide its DUNS number and be registered in
the SAM database.
Your agency should continue to use the same DUNS number provided in your grant application and
update, as needed, the information associated with that DUNS number. If your agency is authorized to make
subawards under its award, your agency may make subawards only to entities that have DUNS numbers. For
more information about your DUNS number, please contact D&B using the toll-free number 866-705-5711 or
visit http://fedgov.dnb.com/webform.

17

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Your agency must maintain active registration and current information in the SAM until you submit the final
financial report or receive the final payment under your award, whichever is later. Your agency must review
and update its SAM information at least once per year to maintain an active registration status. For more
information about SAM registration, please visit www.sam.gov.
17. Reporting subawards and executive compensation
Condition:
The Office of Management and Budget requires federal agencies to include the following standard award term in
all grants and cooperative agreements made on or after October 1, 2010:
a.

Reporting of first-tier subawards.
1. Applicability. Unless you are exempt as provided in paragraph d. of this award term, you must
report each action that obligates $25,000 or more in federal funds that does not include Recovery funds
(as defined in section 1512(a)(2) of the American Recovery and Reinvestment Act of 2009, Pub. L. 111–5)
for a subaward to an entity (see definitions in paragraph e. of this award term).
2.

Where and when to report.
i. You must report each obligating action described in paragraph a.1. of this award term to
www.fsrs.gov.
ii. For subaward information, report no later than the end of the month following the month in
which the obligation was made. (For example, if the obligation was made on November 7, 2010,
the obligation must be reported by no later than December 31, 2010.)

3. What to report. You must report the information about each obligating action that the submission
instructions posted at www.fsrs.gov specify.
b.

Reporting Total Compensation of Recipient Executives.
1. Applicability and what to report. You must report total compensation for each of your five most
highly compensated executives for the preceding completed fiscal year, if—
i. the total federal funding authorized to date under this award is $25,000 or more;
ii. in the preceding fiscal year, you received—
(A) 80 percent or more of your annual gross revenues from federal procurement contracts
(and subcontracts) and federal financial assistance subject to the Transparency Act, as defined
at 2 C.F.R. Part 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. Part 170.320 (and subawards); and
iii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934
(15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine
if the public has access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report executive total compensation described in paragraph
b.1. of this award term:
i. As part of your registration profile at www.sam.gov.
ii. By the end of the month following the month in which this award is made, and annually
thereafter.

18

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

c.

Reporting of Total Compensation of Subrecipient Executives.
1. Applicability and what to report. Unless you are exempt as provided in paragraph d. of this
award term, for each first-tier subrecipient under this award, you shall report the names and total
compensation of each of the subrecipient’s five most highly compensated executives for the
subrecipient’s preceding completed fiscal year, if—
i. in the subrecipient’s preceding fiscal year, the subrecipient received—
(A) 80 percent or more of its annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts), and federal financial assistance subject to the Transparency Act (and subawards);
and
ii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934
(15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine
if the public has access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report subrecipient executive total compensation described
in paragraph c.1. of this award term:
i. To the recipient.
ii. By the end of the month following the month during which you make the subaward.
For example, if a subaward is obligated on any date during the month of October of a given year
(i.e., between October 1 and 31), you must report any required compensation information of the
subrecipient by November 30 of that year.

d. Exemptions
If, in the previous tax year, you had gross income, from all sources, under $300,000, you are exempt from the
requirements to report:
i. Subawards, and
ii.
e.

The total compensation of the five most highly compensated executives of any subrecipient.

Definitions. For purposes of this award term:
1. Entity means all of the following, as defined in 2 C.F.R. Part 25:
i. A governmental organization, which is a state, local government, or Indian Tribe;
ii. A foreign public entity;
iii. A domestic or foreign non-profit organization;
iv. A domestic or foreign for-profit organization;
v. A federal agency, but only as a subrecipient under an award or subaward to a non-federal
entity.
2.

Executive means officers, managing partners, or any other employees in management positions.

19

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

3.

Subaward:
i. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
ii. The term does not include your procurement of property and services needed to carry out
the project or program (for further explanation, see Sec. ___.210 of the attachment to OMB Circular
A–133, “Audits of States, Local Governments, and Non-Profit Organizations”).
iii. A subaward may be provided through any legal agreement, including an agreement that
you or a subrecipient considers a contract.

4.

Subrecipient means an entity that:
i. Receives a subaward from you (the recipient) under this award; and
ii. Is accountable to you for the use of the federal funds provided by the subaward.

5. Total compensation means the cash and noncash dollar value earned by the executive during the
recipient’s or subrecipient’s preceding fiscal year and includes the following (for more information see
17 C.F.R. 229.402(c)(2)):
i. Salary and bonus.
ii. Awards of stock, stock options, and stock appreciation rights. Use the dollar amount
recognized for financial statement reporting purposes with respect to the fiscal year in accordance
with the Statement of Financial Accounting Standards No. 123 (Revised 2004) (FAS 123R), Shared
Based Payments.
iii. Earnings for services under non-equity incentive plans. This does not include group life, health,
hospitalization, or medical reimbursement plans that do not discriminate in favor of executives, and
are available generally to all salaried employees.
iv. Change in pension value. This is the change in present value of defined benefit and actuarial
pension plans.
v. Above-market earnings on deferred compensation which is not tax-qualified.
vi. Other compensation, if the aggregate value of all such other compensation (e.g., severance,
termination payments, value of life insurance paid on behalf of the employee, perquisites or
property) for the executive exceeds $10,000.
Why this condition:
To further federal spending transparency, the Federal Funding Accountability and Transparency Act of 2006
(FFATA) requires, among other things, that information on federal awards (federal financial assistance and expenditures) be made available to the public via a single, searchable website, which is www.USASpending.gov.
Grantees are responsible for reporting their applicable executive compensation and subaward information
and the award term provides guidance to report the related information, as required by FFATA.
What you should do:
At the time of grant application, your agency was asked to ensure that it has the necessary processes
and systems in place to comply with the applicable subaward and executive compensation reporting
requirements should it receive funding. If your agency received awards of $25,000 or more, you are required
to report award information on any first-tier subawards totaling $25,000 or more, and, in certain cases, to
report information on the names and total compensation of the five most highly compensated executives
of the recipient and first-tier subrecipients. The FFATA Subaward Reporting System (FSRS), accessible via the
Internet at www.fsrs.gov, is the reporting tool that your agency will use to capture and report subaward

20

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

information and any executive compensation data required by FFATA. The subaward information entered
in FSRS will then be displayed on www.USASpending.gov associated with your agency’s award, furthering
federal spending transparency.
For additional information regarding the executive compensation and subaward reporting requirements,
please see Vol. 75, No. 177 (September 14, 2010) of the Federal Register, www.gpo.gov/fdsys/pkg/FR-201009-14/pdf/2010-22705.pdf.
18. Criminal intelligence systems
Condition:
Grantees using CAGI funds to operate an interjurisdictional criminal intelligence system must comply with
operating principles of 28 C.F.R. Part 23. The grantee acknowledges that it has completed, signed, and submitted
with its grant award the relevant Special Condition certifying its compliance with 28 C.F.R. Part 23.
Why this condition:
If your agency receives funding for equipment or technology that will be used to operate an interjurisdictional criminal intelligence system, you must comply with the operating principles found at 28 C.F.R.
Part 23. An inter-jurisdictional criminal intelligence system is generally defined as a system that receives,
stores, analyzes, and exchanges or disseminates data regarding on-going pre-arrest criminal activities
(examples of such activities include, but are not limited to, loan sharking, drug or stolen property trafficking,
gambling, extortion, smuggling, bribery, and public corruption) and shares this data with other law
enforcement jurisdictions. 28 C.F.R. Part 23 contains operating principles for these inter-jurisdictional criminal
intelligence systems which protect individual privacy and constitutional rights.
If your agency will use COPS Anti-Gang Initiative (CAGI) grant funds simply to operate a single agency
database (or other unrelated forms of technology) and will not share criminal intelligence data with other
jurisdictions, 28 C.F.R. Part 23 does not apply to this grant.
What you should do:
All COPS Office grant recipients were required to agree to the Certification of Review of Criminal Intelligence
Systems/28 C.F.R. Part 23 as part of their application proposal so the COPS Office can track which agencies
intend to use their award funds to operate interjurisdictional criminal intelligence systems. If your agency
intends to use grant funds to operate an inter-jurisdictional criminal intelligence system, you should indicate
this on the Criminal Intelligence Systems 28 C.F.R. Part 23 Compliance form that was included with your
grant award package, and certify and submit this form along with your signed grant award document as
your agency’s agreement to comply with the operating principles found at 28 C.F.R. Part 23. Your agency
now must comply with 28 C.F.R. Part 23 in operating the inter-jurisdictional criminal intelligence system
funded through your COPS Office grant.
19. Sole source justification
Condition:
CAGI awardees who have been awarded funding for the procurement of an item (or group of items) or service in
excess of $150,000 and who plan to seek approval for use of a noncompetitive procurement process must provide
a written sole source justification to the COPS Office for approval prior to obligating, expending, or drawing down
award funds for that item or service.

21

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Why this condition:
In general, award recipients are required to procure funded items through open and free competition.
However, in some instances, awardees may have already determined that competition is not feasible.
What you should do:
If you have received an award for an item (or group of items) or service in excess of $150,000 and have
already determined that the award of a contract through a competitive process is infeasible, you must
provide a written justification that explains why it is necessary to contract noncompetitively.
The initial determination that competition is not feasible can be made if one of the following circumstances
exists:

• The item (or group of items) or service is available only from a single source
• Public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation

• Competition is determined inadequate after solicitation of a number of sources
The COPS Office will review your request and the supporting information that you provide and will make a
determination as to whether or not an exception can be awarded to the general rule regarding competition.
If submitting a sole source justification request to the COPS Office, please use the format described in the
sole source fact sheet at http://www.cops.usdoj.gov/pdf/cpd/sole-source-justification-fact-sheet.pdf.
20. Debarment and suspension
Condition:
The recipient agrees not to award Federal funds under this program to any party which is debarred or suspended
from participation in Federal assistance programs.
Why this condition:
Under federal regulations, recipients are required to ensure that federal funds are not given to parties that
are debarred or suspended from participation in federal assistance programs. This is to protect the public
interest and to ensure proper management and integrity in federal activities by conducting business
only with responsible parties. For details regarding the debarment and suspension requirements, please
see 2 C.F.R. Part 180 (Government-wide Debarment and Suspension), and 2 C.F.R. Part 2867 (DOJ-specific
requirements.)
What you should do:
If under a COPS Office award you enter into a contract for goods or services that is for $25,000 or more or
any subaward, you must verify that the vendor or subawardee and their respective principals (e.g., owners,
top managers) with whom you intend to do business is not excluded or disqualified from participation
in federal assistance programs. In addition, you must include a term or condition in the contract or
subaward requiring the vendor or subawardee to comply with subpart C of the OMB guidance in 2 C.F.R.
Part 180 (Government-wide Debarment and suspension) and subpart C of 2 C.F.R. Part 2867 (DOJ-specific
requirements).

22

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

21. Employment eligibility
Condition:
The grantee agrees to complete and keep on file, as appropriate, a Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9). This form is to be used by recipients of federal funds to verify that
persons are eligible to work in the United States.
Why this condition:
Under federal immigration law, all employers are required to take certain steps to ensure that persons that
are hired are legally permitted to work in the United States. The Bureau of Citizenship and Immigration
Services Employment Eligibility Verification Form (I-9) outlines the types of documents that an employer
should review to confirm that a new hire is eligible for employment.
What you should do:
You do not need to submit any documentation to the COPS Office to satisfy this condition. Rather, you
should complete and maintain the I-9 forms for all new employees under the guidelines set forth by the
Bureau of Citizenship and Immigration Services. For further information about this requirement, you may
contact the Bureau’s Office of Business Liaison at 800-357-2099 or the National Customer Service Center at
800-375-5283.
22. Whistleblower protection
Condition:
The recipient agrees not to discharge, demote, or otherwise discriminate against an employee as reprisal for the
employee disclosing information that he/she reasonably believes is evidence of gross mismanagement of a Federal
contract or grant, a gross waste of Federal funds, an abuse of authority relating to a Federal contract or grant, a
substantial and specific danger to public health or safety, or a violation of law, rule, or regulation related to a Federal
contract (including the competition for or negotiation of a contract) or grant. The recipient also agrees to provide
to their employees in writing (in the predominant native language of the workforce) of the rights and remedies
provided in 41 U.S.C. § 4712. Please see Appendix E in the Grant Owner’s Manual for a full text of the statute.
Why this condition:
Under the “Pilot program for enhancement of contractor protection from reprisal for disclosure of certain
information” (41 U.S.C. § 4712), which is in effect through January 1, 2017, recipients are prohibited from
taking reprisal actions against employees for certain whistleblowing activities in connection with federal
grants and contracts. The pilot program protects the public interest and ensures the proper management
and use of federal funds.
What you should do:
The recipient must not take reprisal actions against an employee for disclosing misconduct under federal
contracts and grants to certain persons and entities.
The recipient is prohibited from discharging, demoting, or otherwise discriminating against an employee as
reprisal for disclosing information that he/she reasonably believes is evidence of

• gross mismanagement of a federal contract or grant;
• a gross waste of federal funds;
• an abuse of authority relating to a federal contract or grant;

23

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

• a substantial and specific danger to public health or safety;
• a violation of law, rule, or regulation related to a Federal contract (including the competition for or
negotiation of a contract) or grant.

In addition, the disclosure must also have been made to

• a Member of Congress or a representative of a committee of Congress;
• an inspector general;
• the Government Accountability Office;
• a federal employee responsible for contract or grant oversight or management at the relevant
agency;

• an authorized official of the U.S. Department of Justice or other law enforcement agency;
• a court or grand jury;
• a management official or other employee of the contractor, subcontractor, or grantee who has
the responsibility to investigate, discover, or address misconduct.

An employee is deemed to have made a protected disclosure if he or she initiates or provides evidence
of misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a federal
contract or grant.
The recipient must inform its employees in writing, in the predominant language of the workforce, of
employee whistleblower rights, protections and remedies under 41 U.S.C. § 4712.
Please see appendix E on page 59 of this document for a full text of the “Pilot program for enhancement of
contractor protection from reprisal for disclosure of certain information” (41 U.S.C. § 4712).
23. Mandatory disclosure
Condition:
The recipients and subrecipients must timely disclose in writing to the COPS Office or pass-through entity, as
applicable, all federal criminal law violations involving fraud, bribery, or gratuity that may potentially affect
the awarded federal funding. Failure to make required disclosures can result in any of the remedies, including
suspension and debarment, described in the Uniform Administrative Requirements, Cost Principles, and Audit
Requirements for Federal Awards, 2 C.F.R. § 200.338 as adopted by the U.S. Department of Justice in 2 C.F.R. §
2800.101.
Why this condition:
Federal regulations require recipients and subrecipients to report all federal violations involving fraud,
bribery, or gratuity that may affect the awarded federal funds. This condition advises your agency of the
requirement and the consequences of failing to report such violations to the COPS Office or pass-through
entity.
What you should do:
Ensure that you timely report in writing to the COPS Office or pass-through entity all federal violations
involving fraud, bribery, or gratuity that may affect your federal award.

24

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

24. Conflict of interest
Condition:
Federal awardees and subawardees must disclose in writing to the COPS Office or pass-through entity, as
applicable, any potential conflict of interest affecting the awarded federal funding in accordance with the Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards, 2 C.F.R. § 200.112 as
adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101.
Why this condition:
Awardees and subawardees are required to use federal funding in the best interest of their award program.
Any decisions related to these funds must be free of hidden personal or organizational conflicts of interest,
both in fact and in appearance.
This means that awardees and subawardees should not participate in any award-related decisions or
recommendations that involve any of the following people or groups:

• An immediate family member
• A partner
• An organization in which they are serving as an officer, director, partner, or employee
• Any person or organization with whom they are negotiating or who has an arrangement

concerning prospective employment, has a financial interest, or for other reasons can have less
than an unbiased transaction with the awardee or subawardee

This also means that awardees and subawardees should avoid any action which might result in or create the
appearance of

• using your official position for private gain;
• giving special treatment to any person;
• losing complete independence or objectivity;
• making an official decision outside official channels; or
• affecting negatively the confidence of the public in the integrity of the Federal Government or
the program.

What you should do:
Ensure that you report in writing to the COPS Office or pass-through entity, as applicable, any potential
conflict of interest that may affect your federal award.
25. Contract provisions
Condition:
All contracts made by the recipients under the federal award must contain the provisions required under 2 C.F.R.
Part 200, Appendix II to Part 200 – Contract Provisions for Non-Federal Entity Contracts Under Federal Awards, as
adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101.
For the full text please refer to appendix F of the Grant Owner’s Manual (GOM).

25

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Why this condition:
Federal regulations require recipients and subrecipients to comply with the necessary contract provisions
in order to standardize and strengthen oversight of all contracts made under federal awards. This provision
protects the public interest and ensures the proper management and use of federal funds as it relates to
contracts entered into by the recipient.
What you should do:
The recipient should review all contracts made under the federal award to ensure that they contain the
provisions required in appendix F of the Grant Owner’s Manual.
26. Restrictions on internal confidentiality agreements
Condition:
No recipient or subrecipient under this award, or entity that receives a contract or subcontract with any funds
under this award, may require any employee or contractor to sign an internal confidentiality agreement or
statement that prohibits or otherwise restricts the lawful reporting of waste, fraud, or abuse to an investigative or
law enforcement representative of a federal department or agency authorized to receive such information.
Why this condition:
Under section 743 of Division E, Title VIII, of the Consolidated and Further Continuing Appropriations
Act, 2015 (Pub. L. 113-235), neither the recipient, subrecipient, nor any entity that receives a contract or
subcontract with any funds under this or any other Act may require its employees or contractors to sign an
internal confidentiality agreement or statement prohibiting or otherwise restricting their lawful reporting
of waste, fraud, or abuse to an investigative or law enforcement representative of a federal department
or agency. This provision protects the public interest and ensures the proper management and use of
federal funds. This limitation is not intended, and shall not be understood by the agency making this award,
to contravene requirements applicable to Standard Form 312 (which relates to classified information),
Form 4414 (which relates to sensitive compartmented information), or any other form issued by a federal
department or agency governing the nondisclosure of classified information.
What you should do:
1.

In accepting this award, the recipient

• represents that it neither requires nor has required internal confidentiality agreements or statements
from employees or contractors that currently prohibit or otherwise restrict (or purport to prohibit or
restrict) employees or contractors from reporting waste, fraud, or abuse as described above;

• represents that, if it learns or is notified that it is or has been requiring its employees or contractors to

execute agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict),
reporting of waste, fraud, or abuse as described above, it will immediately stop any further obligations
of award funds, will provide prompt written notification to the agency making this award, and will
resume such obligations only if expressly authorized to do so by that agency.

2.

If the recipient does or is authorized to make subawards or contracts under this award, in accepting, the
recipient

• represents that it has or will determine that no other entity that the recipient proposes may or will

receive award funds (whether through a subaward, contract, or subcontract) either requires or has
required internal confidentiality agreements or statements from employees or contractors that
currently prohibit or otherwise restrict (or purport to prohibit or restrict) employees or contractors from
reporting waste, fraud, or abuse as described above;

26

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

• represents that it has or will make appropriate inquiry, or otherwise has an adequate factual basis, to
support this representation;

• represents that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that

receives funds under this award is or has been requiring its employees or contractors to execute
agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict),
reporting of waste, fraud, or abuse as described above, it will immediately stop any further obligations
of award funds to or by that entity, will provide prompt written notification to the agency making this
award, and will resume (or permit resumption of ) such obligations only if expressly authorized to do so
by that agency.

27. Computer network requirement
Condition:
The recipient understands and agrees that no award funds may be used to maintain or establish a computer
network unless such network blocks the viewing, downloading, and exchanging of pornography. Nothing in this
requirement limits the use of funds necessary for any federal, state, tribal, or local law enforcement agency or any
other entity carrying out criminal investigations, prosecution, or adjudication activities.
Why this condition:
Section 534 of Division B, Title V, of the Consolidated and Further Continuing Appropriations Act, 2015 (Pub.
L. 113-235) prohibits the use of federal funds to maintain or establish a computer network that does not
block the viewing, downloading, and exchanging of pornography. This provision protects the public interest
in the proper management and use of federal funds.
What you should do:
The recipient must not use award funds to maintain or establish a computer network unless the network
blocks pornography. This does not limit the use of funds for criminal investigations, prosecution or
adjudication activities.

What are the specific rules regarding termination of grant funding?
The COPS Office has the right to sanction or terminate your agency’s project when there is reason to believe
that your agency is

• not substantially complying with the grant requirements or other applicable provisions of federal
law;

• failing to make satisfactory progress toward the goals or strategies outlined in its application;
• not adhering to grant requirements or conditions;
• proposing substantial plan changes to the extent that, if originally submitted, would have resulted
in the application being denied funding;

• not submitting financial or programmatic reports in a timely manner;
• filing false statements or certifications in connection with an application, periodic report, or other
grant-related documents;

• providing other good cause for sanctions or termination as determined by the COPS Office.
In these instances, the COPS Office may

• temporarily withhold payments pending correction of the situation by your agency;
• disallow all or part of the cost of the activity or action not in compliance;
• wholly or partly suspend or terminate your grant;

27

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

• require that some or all of the grant funds be remitted to the U.S. Department of Justice;
• condition a future grant or elect not to provide future grant funds to your agency until
appropriate actions are taken to ensure compliance;

• withhold or restrict your agency from obtaining future awards;
• recommend civil or criminal enforcement by other agencies;
• take other remedies that may be legally available.
In the event that sanctions are imposed or your grant is terminated, your agency will be notified in writing of
our decision and the reason(s) for that decision.

Accepting the grant award
After you have reviewed the conditions of your CAGI award and your agency agrees with these conditions,
you are ready to accept the award. The Director of the COPS Office has signed the award document
indicating approval of your grant, an obligation of federal funds to your organization, and our commitment
to the award. As stated at the beginning of this section, to officially begin your grant and draw down your
funds, the authorized officials (see the Glossary of Terms on page 65) of your agency must access www.cops.
usdoj.gov and select the “Account Access” link in the upper right corner to log in, review, and electronically
sign the award document along with all award condition pages.

Who should sign the award document for our agency?
The authorized officials are the law enforcement and government executives who have ultimate and final
responsibility for all programmatic and financial decisions regarding this grant as representatives of the
legal grantee. COPS Office grants require that both the top law enforcement executive (e.g., chief of police,
sheriff, or equivalent) and the top government executive (e.g., mayor, board chairman, or equivalent) sign
the award document. For non-law enforcement agencies (universities, etc.), the authorized officials are the
programmatic and financial officials who have the ultimate signatory authority to sign contracts on behalf of
your organization. Typically, these are the same executives named on your agency’s 2015 CAGI application. If
one or both of these individuals have changed, please complete a Change of Information (COI) form online
at www.cops.usdoj.gov through the “Account Access” link and create accounts for them so that they may
electronically sign the award. If you have any questions as to who should sign the award, please contact your
jurisdiction’s local legal advisor.

By when must the award document be signed?
Please electronically sign the award document and all award condition pages within 90 days of the date
on the award congratulatory letter. Grant funds will not be released until we have received your agency’s
signed award document, your budget has received final clearance, and any other relevant grant conditions
particular to your agency have been satisfied. Failure to submit your signed award document within the
90-day award acceptance period may result in your CAGI award being withdrawn and the funds deobligated
without additional notification. If your agency requires an extension for accepting the award beyond the
90-day acceptance time frame, please submit online at www.cops.usdoj.gov and select the “Account Access”
link in the upper right corner to log in; once you are logged in, select “Grants Management” from the agency
portal menu, click on the grant number, click on “Extend Signature,” and follow the instructions to submit
your extension for accepting the award. The COPS Office will review such requests on a case-by-case basis.
The COPS Office reserves the right to deny requests to extend the 90-day award acceptance period. If you
have any questions, please contact your COPS Office Grant Program Specialist at 800-421-6770.

28

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

II. Procurement Process
In general, grant recipients are required to procure funded items through open and free competition when
feasible. For the purchase of equipment, technology, or services under a COPS Office grant award, grant
recipients must follow their own policies and procedures on procurement as long as those requirements
conform to the federal procurement requirements set forth in the Uniform Administrative Requirements,
Cost Principles, and Audit Requirements for Federal Awards, 2 C.F.R. § 200.318, as adopted by the U.S.
Department of Justice in 2 C.F.R. § 2800.101.
As described in grant condition #19 on page 21, grantees are required to submit a sole source justification
(SSJ) request for sole source procurements in excess of $150,000 prior to purchasing equipment, technology,
or services; obligating funding for a contract; or entering into a contract with grant funds. For the purchase
of equipment, technology, or services under a COPS Office grant or award, recipients must use their own
documented procurement procedures that reflect applicable state and local laws and regulations, as long as
those requirements conform to the federal procurement requirements set forth in 2 C.F.R. § 200.320 as adopted
by the U.S. Department of Justice in 2 C.F.R. § 2800.101. A sole source justification request should be submitted
if a recipient determines that the award of a contract through a competitive process is infeasible. The COPS
Office may authorize a noncompetitive proposal if one or more of the following circumstances apply:

• The item/service is available only from one source.
• The public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation.

• Competition is determined inadequate after solicitation of a number of sources.
What documentation must be submitted to the COPS Office for sole source review?
Requests for sole source procurements of equipment, technology, or services in excess of $150,000 must
be submitted to the COPS Office in writing certifying that the award of the contract through full and open
competition is infeasible.
The outline below may be helpful in preparing your agency’s sole source request and ensuring that all of the
necessary information is included.
A grant recipient must request written approval from the COPS Office for sole source procurements in excess
of $150,000 prior to purchasing equipment, technology, or services; obligating funding for a contract; or
entering into a contract with grant funds.
Letterhead. The sole source request must be signed and submitted on grantee department letterhead and
must include the agency’s ORI number and the grant number for which the approval is being sought. The
request should also include the following information:
• Section I. A brief description of the project, the amount to be designated for the sole source procurement,
and the purpose of the contract
• Section II. (a) An explanation as to why it is necessary to contract in a noncompetitive manner and (b)
Which one (or more) of the three circumstances identified below applies to the procurement transaction
(include supporting information as identified below under the applicable section(s)):
1.

If the item or service is available only from one source, please include the following:

29

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

• Uniqueness of items or services to be procured from the proposed contractor or vendor
(compatibility, patent issues, etc.)

• How the agency determined that the item or service is only available from one source (e.g.,
market survey results, independent agency research, patented or proprietary system, etc.)

• Explanation of need for contractor’s expertise linked to the current project (e.g., knowledge of

project management, responsiveness, experience of contractor personnel, prior work on earlier
phases of project)

• Any additional information that would support the case
2.
If the public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation, please include the following:

• When the contractual coverage is required by your department and why
• Impact on project if deadline/dates are not met
• How long it would take an alternate contractor to reach the same required level of competence
(equate to dollar amounts, if desired)

• Any additional information that would support the case
3.
If competition is determined inadequate after solicitation of a number of sources, please include
the following:

• Results of a market survey to determine competition availability; if no survey is conducted, please
explain why not

• Any additional information that would support the case
• Section III. A declaration that this action/choice is in the best interest of the agency
Failure to provide all of the necessary information will delay the processing of your request. Your agency
will be contacted if any of the identified information is missing or if additional supporting information is
required. If the COPS Office determines that the request does not meet the standards set forth above, the
request will be denied. Please be advised that conflicts of interest are prohibited under the procurement
standards set forth in 2 C.F.R. § 200.318 as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101.
In addition, the grant recipient agrees not to award federal funds under this program to any party that is
debarred or suspended from participation in federal assistance programs.

Contact the COPS Office
If you have any questions regarding the federal requirements that guide procurement procedures, please
contact your COPS Office Grant Program Specialist or program point of contact.
For more information about COPS Office programs and resources, please call the COPS Office Response
Center at 800-421-6770, or visit the COPS Office online at www.cops.usdoj.gov.

30

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

III. Accessing Grant Funds
This section provides answers to payment-related questions, including all the information needed to set
up your payments. For assistance with financial management and grant administration, please contact the
COPS Office Response Center at 800-421-6770 or visit our website at www.cops.usdoj.gov.

Payment method
What method of payment is used?
There is currently one method of payment available for accessing federal grant funds—the Grant Payment
Request System (GPRS). GPRS is a web-based system that enables grantees to use a secure Internet
connection to request funds. Approved payment requests will automatically be scheduled for payment by
the U.S. Department of the Treasury. A grantee will be able to review previous requests made since July 2009.
For more information on the GPRS, please go to www.ojp.usdoj.gov/about/offices/ocfogprs.htm to view the
user guide.

Setting up your account
How do we set up a GPRS account?
If you are a new grantee to the COPS Office, your law enforcement executive or government executive
should receive notification about GPRS shortly after the COPS Office receives your original signed award
document. This notification will contain all of the information that your agency needs to set up the GPRS
payment method. If your law enforcement executive or government executive does not perform drawdown
requests for your agency, your grant administrator will need to go online to https://grants.ojp.usdoj.gov/
gprs/welcome to log in and register to become a Drawdown Specialist. Once you are approved, you will
receive an e-mail containing a temporary password and information on how to use GPRS. Please note that
part of the verification process may involve outreach to your law enforcement executive or government
executive or other financial points of contact to validate information provided by the Drawdown Specialist.
If you are already registered for a COPS Office grant username in GPRS and would like to add a newly
awarded COPS Office grant to the existing COPS Office grant username, contact the COPS Office GPRS
registration team via e-mail at COPSGPRSRegistration@usdoj.gov and provide the following information:
• User name (for COPS Office grants)
• First/last name
• Vendor number
• Grant number(s) to be added

How do we fill out the payment enrollment forms?
If you are a new grantee to the COPS Office, your agency will need to complete an Automated
Clearinghouse (ACH) Vendor/Miscellaneous Payment (SF-3881) enrollment form. This form can be found on
the COPS Office website at the following address: www.cops.usdoj.gov/Default.asp?Item=100.
Prior to accessing your grant funds, your agency must mail the original signed form to:
Office of Justice Programs
Office of the Chief Financial Officer
810 7th Street NW
Attn: Control Desk, Fifth Floor
Washington, DC 20001

31

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Your agency must complete the “Payee/Company Information” section following the directions on the
back of the form and also provide the grant number (printed on the award document). Next, your financial
institution must complete the “Financial Institution Information” section and have the appropriate financial
official sign the form.
If you are already a COPS Office grantee, you should already have filled out an ACH enrollment form.
Therefore, your agency will not be required to submit a new ACH enrollment form for the newly awarded
grant as long as your OJP vendor number has not changed. If you have any questions, or wish to verify your
ACH enrollment form information, please call the COPS Office Response Center at 800-421-6770.

When should Federal Financial Reports be filed?
After your agency returns the signed award document to the COPS Office, under current regulations, you
are required to submit quarterly Federal Financial Reports using a Standard Form 425 (SF-425). This report
reflects the actual monies spent and unliquidated obligations incurred by your agency. You will not be able
to make drawdowns from your grant account if the SF-425 for the most recent reporting quarter is not on
file with the COPS Office by the deadline date. Grantees are encouraged to submit their SF-425 reports via
the Internet at www.cops.usdoj.gov.
For more information on how to complete and where to submit your quarterly SF-425, see section VI of this
Grant Owner’s Manual, titled “Reports,” on page 38.
Filing the Federal Financial Report (SF-425) identifies your federal and local expenditures made during that
calendar quarter. However, to receive actual payment, you must request it through GPRS.

Additional payment questions
Can we receive advances?
Yes. If you receive funds through electronic transfer, the period allowed is 10 days in advance. In general, the
concept of “minimum cash on hand” applies to COPS Office grants. This concept requires that your agency
request funds based upon immediate cash disbursement needs. You should time your request for payment
to ensure that federal cash on hand is the minimum that you need.
There should be no excess federal grant funds on hand, except for advances not exceeding 10 days, as noted
above.
The Federal Government has four basic rules regarding advances. Advances can be terminated if the grantee
• is unwilling or unable to attain project goals;
• maintains excess cash on hand;
• does not adhere to the terms and conditions of the grant;
• fails to submit reliable and/or timely reports.

How often can we request reimbursement of costs?
There are no limitations on how often your agency may request reimbursements. However, reimbursement
is only for costs that were approved in the Financial Clearance Memorandum (FCM). As a general guideline,
most agencies request reimbursement on a monthly or quarterly basis. Also, please note that a date range
can only be used once.

32

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Can we earn interest on our grant funds?
Your agency should minimize the time between your drawdown of grant funds and your payment of grant
costs to avoid earning excess interest on your grant funds. You must account for interest earned on advances
of federal funds as follows:
• COPS grant award recipients must adhere to the standards set forth in the applicable Office of
Management and Budget (OMB) uniform guidance 2 C.F.R. § 200.305(b)(9) that states that interest
earned on federal advance payments deposited in interest-bearing accounts up to $500 per year may
be retained by the grantee for administrative expense. Interest earned on federal advance payments
deposited in interest-bearing accounts in excess of $500 must be remitted annually to the U.S.
Department of Health and Human Services. Make check payable to “The Department of Health and
Human Services” and mail check to treasury approved lockbox: HHS Program Support Center, P.O. Box
530231, Atlanta, GA 30353-0231. (Please allow 4–6 weeks for processing of a payment by check to be
applied to the appropriate Payment Management System (PMS) account.)
• Please notify your COPS Office Staff Accountant in the COPS Office Financial Division when any interest
that is earned is remitted to the U.S. Department of Health and Human Services Payment Management
System.
• For states, payments are governed by Treasury-State CMIA agreements and default procedures codified
at 31 C.F.R. Part 205 “Rules and Procedures for Efficient Federal-State Funds Transfers” and TFM 4A-2000
Overall Disbursing Rules for All Federal Agencies.

Matching funds
• Under the 2015 COPS Anti-Gang Initiative, no local match is required. The COPS Office is funding 100
percent of the allowable items approved in your FCM. (If applicable, any salary and benefit costs higher
than entry-level must be paid by your agency with local funds.) Please note: If the total cost of allowable
items exceeds the approved budget, then the additional expenditures are encouraged to be reported
on line 10j of the SF-425 as recipient share of expenditures.

33

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

IV. Financial Record Maintenance
Under the COPS Office CAGI grant, your agency is required to establish and maintain accounting systems
and financial records to accurately account for funds awarded and disbursed. These records must include
both federal funds and any local funds contributed to this project.

Accounting systems and records
What accounting systems are required?
Your agency needs to establish and maintain accounting systems and financial records to accurately
account for the funds awarded.
As stated in 2 C.F.R. 200.62 (Internal Control over Compliance Requirements for Federal Awards), your
accounting system should
• present and itemize actual expenditures of funded items;
• demonstrate that funds are spent in compliance with your grant conditions;
• be able to provide the necessary information for periodic financial review and audit.

What records must be kept?
Your agency’s fiscal control and accounting systems should enable you to make accurate, current, and
complete disclosure of the financial activity under your CAGI grant. Your accounting records should contain
information showing expenditures under the grant and must be supported by items such as payroll records,
time and attendance records, cancelled checks, or similar documents.
Your agency must adequately safeguard grant funds and make sure that they are used for authorized
purposes only. Your agency will be responsible for refunding any unallowable expenses.

How long must documents be kept?
All financial records, including payroll, time and attendance records, canceled checks, purchase orders, and
similar documents associated with your CPD award should be kept for at least three years from the date
the COPS Office officially closes the award. Your agency should maintain records so that you can identify
them by grant year or by fiscal year, whichever you find more convenient. If any litigation, claim, negotiation,
audit or other action involving these records has been started before the end of the three-year period, the
records should be kept until completion of the action. These records should be easily located and should
be properly protected against fire or other damage. Failure to maintain adequate records to document award
expenditures may result in a requirement to repay all federal funds that cannot be supported with appropriate
records.
Your agency should maintain records so that you can identify them by grant year or by fiscal year, whichever
you find more convenient.

What if we have more than one grant?
If your agency has more than one COPS Office grant or a grant from another federal agency, funds received
under one project may not be used to support another project without specific written authorization
from the COPS Office, or in the case of a grant from another agency, from both awarding agencies. Your
accounting systems and financial records must reflect expenditures for each project separately.

Who may access our records?
Authorized federal representatives, including representatives from the U.S. Department of Justice, the
Comptroller General of the United States, the COPS Office, and any entity designated by the COPS Office
may access these records for the purposes of conducting audits, site visits, or other examinations.

34

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

V. Federal Audit Requirements
In addition to oversight by the COPS Office, your grant may be subject to an audit by independent
examiners. The two primary types of audit are Single Audit Act (SAA) audits and U.S. Department of Justice,
Office of the Inspector General (OIG) audits.

Requirements and audits
What are the regulations governing Single Audit Act (SAA) requirements?
The Single Audit Act of 1984 established uniform guidelines for state and local governments receiving
federal financial assistance. The 1984 Act was amended in July 1996, was revised June 27, 2003 and again
June 26, 2007, and is effective for fiscal years after December 31, 2003 to reflect revised audit criteria and
reporting requirements. The new Office of Management and Budget (OMB) 2 C.F.R. Part 200 — Uniform
Administrative Requirements, Cost Principles and Audit Requirements for Federal Awards (Uniform
Guidance) was effective on December 26, 2013, was implemented by federal agencies on the required
effective date of December 26, 2014, and provides additional guidelines regarding the implementation of
SAA requirements.

Who must have an SAA audit?

A nonfederal entity that expends $750,000 or more during the nonfederal entity’s fiscal year in federal
awards must have a single audit conducted in accordance with §200.514 “Scope of audit,” except when
it elects to have a program-specific audit conducted in accordance with paragraph (c) of this section. An
auditee may be a recipient, a subrecipient, or a vendor. Specifically, “Federal awards expended as a recipient
or a subrecipient are subject to audit under §200.501, Subpart F.”
SAA audits are conducted annually unless a state or local government is required by constitution or statute,
in effect on January 1, 1987, to undergo audits less frequently than annually. The primary objective of an SAA
audit is to express opinions on the grantee’s financial statements, internal controls, major and non-major
grant programs, and compliance with government laws and regulations. Single Audits may also address
specific compliance issues with respect to COPS Office grant requirements.
In cases of continued inability or unwillingness to have an audit conducted in accordance with this part,
federal agencies and pass-through entities must take appropriate action as provided in §200.338 “Remedies
for noncompliance.” These sanctions under §200.338 “Remedies for noncompliance” could include the
following:
• Temporarily withhold cash payments pending correction of the deficiency by the nonfederal entity or
more severe enforcement action by the federal awarding agency or pass-through entity.
• Disallow (that is, deny both use of funds and any applicable matching credit for) all or part of the cost of
the activity or action not in compliance.
• Wholly or partly suspend or terminate the federal award.
• Initiate suspension or debarment proceedings as authorized under 2 CFR part 180 and federal awarding
agency regulations (or, in the case of a pass-through entity, recommend such a proceeding be initiated
by a federal awarding agency).
• Withhold further federal awards for the project or program.
• Take other remedies that may be legally available.

35

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Your SAA reports should not be sent to the COPS Office. If the U.S. Department of Justice is your cognizant
federal agency (see the Glossary of Terms on page 65), they should be sent to the Federal Audit Clearinghouse
at:
Federal Audit Clearinghouse
Bureau of Census
1201 East 10th Street
Jeffersonville, IN 47132
The U.S. Department of Justice, Office of Justice Programs (OJP) serves as the liaison between grantees and
auditors in the conduct of resolving and closing SAA audits. Questions and comments regarding SAA audits
may be directed to the COPS Office Response Center at 800-421-6770.

What is the role of the Office of the Inspector General (OIG)?
The OIG is a separate component of the U.S. Department of Justice and is independent of the COPS Office.
The primary objective of OIG audits is to assess compliance with grant conditions. OIG audits are designed to
promote economy, efficiency, and effectiveness in the administration of grants by evaluating compliance with
laws, regulations, policies, and procedures governing the operations encompassed in the scope of the audit.

How are COPS Office grants selected for an OIG audit?
The OIG may conduct an audit in response to a referral that the OIG believes warrants further evaluation. The
OIG also surveys U.S. Department of Justice agencies on an annual basis to solicit input on suggested audit
areas for the upcoming fiscal year. In most instances, however, the OIG selects grants based on a number of
factors, including the geographical distribution of grants awarded, award amount, population served, and
type of grant (both active and expired). As such, the fact that your grant has been selected for an OIG audit is
not necessarily indicative of a suspected concern or problem area.
The COPS Office’s Grant Monitoring Division serves as the liaison between grantees and the OIG’s Audit
Division, which conducts the audit. After the OIG notifies the COPS Office of upcoming audits to be
conducted, the COPS Office’s Grant Monitoring Division will send out a notification letter to grantees
outlining the scope of each audit and the anticipated audit timeframe. This notification letter also advises
grantees of the supporting documentation required and information necessary for the OIG during their
scheduled field work, and provides a COPS Office point of contact to address questions and concerns. If you
have any questions regarding an OIG audit, please contact the COPS Office’s Grant Monitoring Division at
800-421-6770. Questions and comments regarding the administration of your CAGI grant, not specifically
related to an audit, should be referred to your COPS Office Grant Program Specialist.

Typical Audit Findings
The OIG has typically reported the following audit findings pertaining to grants as a result of lack of proper
documentation, poor business practices, or inadequate accounting and record keeping systems:
• unallowable costs. Grantee incurred costs that were not approved in the original budget, were in excess
of the approved budget, or were charged to the grant after the expiration date and a grant extension
was not obtained.
• unsupported costs. Specific grant expenditures and reimbursements could not be supported by
adequate documentation.
• lack of complete/timely programmatic and financial reporting. Grantee failed to submit required

36

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

programmatic and financial reports in a timely manner and/or had inadequate record keeping systems.
• supplanting. Grantee could not document efforts to backfill vacant local sworn officer positions, or
grantee could not explain reductions in local law enforcement budget or in sworn officer positions
during the grant award period.
• lack of adequate community policing. Grantee had difficulty demonstrating community policing
activities.
• funds to better use. Funds could be used more efficiently based on management actions such as

• reductions in outlays;
• deobligation of funds;
• withdrawal;
• costs not incurred by implementing recommended improvements;
• any other savings which are specifically identified.

• questioned costs. Costs that are questioned by the auditor because of an audit finding which resulted
from a violation or possible violation of a provision of law, regulation, grant terms and conditions, or
other document governing the use of federal funds; or because costs incurred appear unreasonable
and do not reflect the actions a prudent person would take under the same circumstances; or because
costs at the time of the audit are not supported by adequate documentation.
After the final OIG audit report has been issued, the COPS Office’s Grant Monitoring Division will continue
working as the liaison between your agency and the OIG to obtain closure on any audit findings. The COPS
Office will issue a closure letter once all audit recommendations have been closed by the OIG. You must
keep all documentation related to the audit for a period of three years following the audit’s closure.

37

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

VI. Reports
As part of the CAGI, your agency will be required to submit quarterly Federal Financial Reports as well as
quarterly Program Progress Reports. Awarded agencies should be prepared to track and report CAGI funding
separately from other funding sources (including other COPS Office and federal grants) to ensure accurate
financial and programmatic reporting on a timely basis. Your agency should ensure that you have financial
internal controls in place to monitor the use of CAGI funding and ensure that its use is consistent with the
grant terms and conditions. Good practices in this area would include written accounting practices, an
accounting system that tracks all drawdowns and grant expenditures, and the ability to track when each
CAGI position is filled or vacant (including if the position was for a new hire or a rehire). Failure to submit
complete reports or submit them in a timely manner may result in the suspension and possible termination of your
agency’s COPS Office grant funding or other remedial actions.

Federal Financial Reports
Your agency is required to submit quarterly Federal Financial Reports using Standard Form 425 (SF-425)
within 30 days after the end of each calendar quarter. A final SF-425 will be due within 90 days after the
end of the grant period. This report reflects the actual cumulative federal expenditures incurred during the
funding period and the remaining unobligated balance of federal funds. Under federal regulations, your
agency is not permitted to draw down federal funding for costs incurred after the official grant end date;
however, you will have a 90-day grace period after the grant award end date during which you can draw
down funds for eligible expenditures incurred before the grant end date.

How do we file a Federal Financial Report?
All COPS Office grantees are required to submit quarterly Federal Financial Reports using the SF-425.
Grantees are strongly encouraged to submit the quarterly SF-425 online. Visit the COPS Office website
at www.cops.usdoj.gov and select the “Account Access” link in the upper right corner to log in; once you
are logged in, select “Applications” from the agency portal menu, click on the “SF-425” icon, and follow
the instructions to complete and submit your reports. The online SF-425 requires the same reporting
information as the paper version. The use of this online application enables authorized users to view past
SF-425s, and allows them to file or amend the SF-425 for the current quarter.

When are Federal Financial Reports due? (see last paragraph)
SF-425s for COPS Office grants must be submitted every quarter and no later than 30 days after the last day
of each reporting quarter, as detailed below:
Table 1. Due dates of SF-425s by quarter
Reporting Quarters

SF-425 Due Date

January 1–March 31

April 30

April 1–June 30

July 30

July 1–September 30

October 30

October 1–December 31

January 30

For your first SF-425 submission, determine when the most recent SF-425 reporting quarter ended and
complete an SF-425 to cover the period from the award start date of your grant to that particular end date.
You are required to submit an SF-425 even if you have not spent any money or incurred any costs during a
reporting period. The due dates for online filing of SF-425s are the same as for the submission of paper copies.

38

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Example:
If your award start date is 02-01-13 and the current date is 04-15-13, then your first SF-425 will be due no
later than 04-30-13 and will cover the period 02-01-13 (award start date) through 03-31-13 (end of the most
recent reporting quarter). This SF-425 must be on file with the COPS Office so that you can successfully
complete a drawdown of funds through GPRS.
Grantees who do not submit SF-425s by the due date will be unable to draw down funds. The payment
system contains a function which checks for SF-425 delinquency and will reject a drawdown attempt if the
SF-425 is not up to date. Subsequent e-mail, fax, and/or hard copy reminders may be sent to the grantee if
the SF-425 is delinquent.
For general information concerning online filing of SF-425 reports, go to www.cops.usdoj.gov/Default.
asp?Item=740 or contact the COPS Office Response Center by phone at 800-421-6770 or by e-mail at
AskCopsRC@usdoj.gov.
If you need assistance in completing the SF-425, please contact the COPS Office Response Center at 800421-6770, by e-mail at AskCopsRC@usdoj.gov, or review the “Helpful Hints Guide for Completing the Federal
Financial Report (SF-425)” at www.cops.usdoj.gov/pdf/SF-425_Helpful_Hints_Guide_5.9.13.pdf.

How will grant funds be monitored?
The COPS Office and designated representatives from the Office of the Chief Financial Officer, Office of
Justice Programs monitor the financial aspects of your agency’s grant through financial reports, on-site visits,
office-based grant reviews, meetings, telephone contacts, reports, audits, reviews of grant change requests,
and special request submissions.

Program Progress Reports
Quarterly Program Progress Reports and a Final Program Progress (Closeout) Report are required to be
submitted directly to the COPS Office through the “Account Access” link of the COPS Office website at
www.cops.usdoj.gov.

How do we file a Program Progress Report?
Please access the COPS Office website at www.cops.usdoj.gov and click on the “Account Access” link at the
top right-hand side of the page. Once you are logged in, select “Applications” from the agency portal menu,
click on the “Progress Report” icon, and follow the instructions to complete your report.

How do we obtain online access to complete the Program Progress Report?
If you do not have login access, you should contact your agency portal administrator to set up an account
for you.
If you have a registered account, but do not remember your password, you may reset your password by
going to the agency portal homepage in “Account Access”, entering your e-mail address, and clicking on the
“Forgot Password” link. If you do not have your user name or your password, please contact the COPS Office
Response Center by phone at 800-421-6770 (from Monday through Friday between 9:00 AM and 5:00 PM
Eastern time) or by e-mail at AskCopsRC@usdoj.gov.

Do we need to request a Program Progress Report?
No. The COPS Office will notify your agency directly when the report is due. A notification for submitting

39

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

your quarterly Program Progress Report will be sent electronically in January/April/July/October, covering
activities for the preceding calendar quarter. Notification for submitting your Final Program Progress
(Closeout) Report will be sent to your agency in the month following your grant end date.

When are Program Progress Reports due?
Program Progress Reports for COPS Office grants must be submitted every quarter and no later than 30 days
after the last day of each reporting quarter, as detailed below:
Table 2. Due dates of Program Progress Reports by quarter
Reporting Quarters

Program Progress Report Due Date

January 1–March 31

April 30

April 1–June 30

July 30

July 1–September 30

October 30

October 1–December 31

January 30

What kind of information will these reports require?
They will request information about the status of your agency’s hiring or rehiring of additional career law
enforcement officers and your grant-related community policing activities.

What if we make a mistake or need to modify the report after it is submitted?
Grantees may need to make a change or may be asked by a subsequent COPS Office reviewer to make
a correction to a submission. The recipient can update the submission by logging on to the COPS Office
website or by calling the COPS Office Progress Report Team at 800-659-7379.

Will the data that we submit be publicly available?
Program Progress Reports submitted to the COPS Office may be reported publicly in response to a Freedom
of Information Act (FOIA) request.
If your agency has any questions regarding the submission of these required reports, please call the COPS
Office Progress Report Team at 800-659-7379.

Contact points to obtain technical assistance and report violations
Any alleged violations, serious irregularities, or acts that may result in the use of public funds in a manner
inconsistent with the Public Safety Partnership and Community Policing Act of 1994 or the purposes of
this grant may be reported to the U.S. Department of Justice. Furthermore, the COPS Office welcomes
the opportunity to provide assistance regarding the implementation of grant provisions to help ensure
that federal grant funds are spent responsibly. As such, the following contacts are provided to address
noncompliance and technical assistance issues:
• If you suspect violations of a criminal nature, please contact the U.S. Department of Justice, Office of the
Inspector General (OIG) at www.justice.gov/oig/FOIA/hotline.htm, OIG.hotline@usdoj.gov, or 800-8694499.
• If you suspect grant violations (not criminal in nature) related to the grant conditions listed in this
manual, please contact the COPS Office Grant Monitoring Division at 202-514-9202.
• If you have any questions or need assistance regarding your grant, please contact your COPS Office
Grant Program Specialist at 800-421-6770.

40

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

VII. When the Grant Period Has Ended
At the end of your agency’s grant period, the COPS Office is responsible for the closeout of your grant. As
part of this process, the COPS Office requires documentation demonstrating that your agency has met all of
the financial and programmatic requirements of the grant.
After the end of the grant period, your agency will be asked to submit a Final Federal Financial Report (SF425) and any applicable final program reports.

Final Federal Financial Report
The Final Federal Financial Report (SF-425) for your grant is due to the COPS Office no later than 90 days
after the end of the grant period. The final report should reflect the total amount of allowable federal
expenditures that were incurred during the life of the grant, as well as the amount of unobligated funds, if
any. The federal funds expended should reflect only the actual allowable incurred salary and fringe benefit
costs for the 24-month grant period that each grant position was occupied. In addition, once you have
completed your final drawdown, this report should reconcile with the total amount of federal funds drawn
down by your agency.

When should all of the grant monies be spent?
Grant funds reflecting allowable project costs must be obligated before the end of the grant period.
Obligated funds cover monies spent and expenses for all approved items in the FCM that your agency
has incurred but not yet paid. Your agency has up to 90 days after the end of the grant period to request
reimbursement for funds obligated.
Please be advised that 2 C.F.R. Part 200.343(a) requires grantees to submit final SF-425s and 2 C.F.R. Part 200.343(b)
requires grantees to draw down the final reimbursement for expended funds within 90 days after the expiration
of the grant. In addition, be advised that failure to complete the drawdown of funds within the 90-day period
following award expiration will result in the forfeiture of the remaining eligible balance.
It is possible that your agency may have excess grant funds remaining in your account following the grant
period due to an overestimate of item costs during the grant period. Your agency should review its records
carefully to ensure that it draws down and expends only the amount required for actual costs incurred
during the grant period. Any excess unobligated or unspent funds should remain in your account, and will
be deobligated during the closeout process.

Final Program Progress (Closeout) Report
After your grant period has ended, your agency may be sent a final progress or closeout report from the
COPS Office and asked to complete it. This report will serve as your agency’s final programmatic report on
the grant, and the information your agency provides in this report will be used to make a final assessment of
your grant progress.

Equipment disposition
Each grantee must use any equipment funded through a COPS Office award for approved grant-related
purposes and must retain the equipment for the life of the grant. After the conclusion of the grant period,
property records must be maintained by the grantee. The records should include a description of the

41

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

property; a serial number or other identification number; the source of the property; the name of the
person or entity that holds the title; the acquisition date and cost of the property; the percentage of federal
participation in the cost of the property; the location, use, and condition of the property; and any ultimate
disposition data, including the date of disposal and sale price of the property. A control system must be
developed to ensure adequate safeguards to prevent loss, damage, or theft of the property.
When the grant has expired and original or replacement equipment obtained under the grant is no longer
needed for the original project or for other activities currently or previously supported by a federal agency,
disposition of the equipment shall be made as follows:
Items of equipment with a current per-unit fair market value of $5,000 or less may be retained, sold, or
otherwise disposed of with no further obligation to the awarding agency.
Items of equipment with a current per-unit fair market value in excess of $5,000 may be retained or sold
and the awarding agency is entitled to an amount calculated by multiplying the current market value
or proceeds from sale by the awarding agency’s federal share in the cost of the original purchase.
For more information, please see 2 C.F.R. § 200.313 as adopted by the U.S. Department of Justice in 2
C.F.R. § 2800.101.

42

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

VIII. Conclusion
We hope that this manual has assisted you and your agency with your grant questions. We welcome
and encourage any comments you have regarding the CAGI and the materials we have developed for its
administration. If you have specific comments regarding this manual, please send them to:
U.S. Department of Justice
Office of Community Oriented Policing Services
Attn: CAGI Control Desk
145 N Street NE
Washington, DC 20530
If you have any questions about your grant, please call the COPS Office Response Center at 800-421-6770.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the
COPS Office encourages recipients of U.S. Department of Justice funds to adopt and enforce policies that
ban text messaging while driving and to establish workplace safety policies to decrease crashes caused by
distracted drivers.

43

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Appendices
Appendix A. List of Source Documents
A. Primary Sources
Public Safety Partnership and Community Policing Act of 1994, 42 U.S.C.
Consolidated Appropriations Act, 2010, Public Law 111-117

B. Secondary Sources
Code of Federal Regulations (C.F.R.) / Office of Management and Budget (OMB)
2 C.F.R. Part 200 (Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal
Awards) as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101
2 C.F.R. Part 200.305(b)(9), “Payment-Remittance of Interest Earned”
4 C.F.R. Parts 101-105, U.S. Department of Justice/Government Accountability Office, “Joint Federal Claims
Collections Standards”
5 C.F.R. Part 1320, “Controlling the Paperwork Burden on the Public”
5 C.F.R. Part 151, “Political Activities of State and Local Officials or Employees”
28 C.F.R. Part 23, “Criminal Intelligence Systems Operating Policies”
28 C.F.R. Part 61, “Procedures for Implementing the National Environmental Policy Act”
28 C.F.R. Part 67, “Government-wide Requirements for Drug-Free Workplaces (Grants)”
28 C.F.R. Part 69, “Government-wide New Restrictions on Lobbying”
31 C.F.R. Part 205, “Treasury Department Regulations Implementing for Cash Management Improvement Act
of 1990”
OMB Circular A-129, “Managing Federal Credit Programs”
48 C.F.R. Part 31 (FAR-31), “Cost Principles for Commercial Organizations”
Executive Orders
Executive Order 12291, “Regulations”
Executive Order 12372, 28 C.F.R. Part 30 “Intergovernmental Review of Federal Programs”
Executive Order 12547, “Non-Procurement Debarments and Suspension”

Appendix B. Assurances and Certifications
Assurances
Several provisions of federal law and policy apply to all grant programs. The Office of Community Oriented
Policing Services needs to secure your assurance that the applicant will comply with these provisions. If you
would like further information about any of these assurances, please contact your state’s COPS Office Grant
Program Specialist at 800-421-6770.

44

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

By signing this form, the applicant assures that it will comply with all legal and administrative requirements
that govern the applicant for acceptance and use of federal grant funds. In particular, the applicant assures
us that:
1.
It has been legally and officially authorized by the appropriate governing body (for example, mayor
or city council) to apply for this grant and that the persons signing the application and these assurances on
its behalf are authorized to do so and to act on its behalf with respect to any issues that may arise during
processing of this application.
2.
It will comply with the provisions of federal law, which limit certain political activities of grantee
employees whose principal employment is in connection with an activity financed in whole or in part with
this grant. These restrictions are set forth in 5 U.S.C. § 1501, et seq.
3.
It will comply with the minimum wage and maximum hours provisions of the Federal Fair Labor
Standards Act, if applicable.
4.
It will establish safeguards, if it has not done so already, to prohibit employees from using their
positions for a purpose that is, or gives the appearance of being, motivated by a desire for private gain for
themselves or others, particularly those with whom they have family, business or other ties.
5.
It will give the U.S. Department of Justice or the Comptroller General access to and the right to
examine records and documents related to the grant.
6.
It will comply with all requirements imposed by the U.S. Department of Justice as a condition or
administrative requirement of the grant, including but not limited to: the requirements of 2 C.F.R. Part 200
(Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards) as
adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101 ; 48 C.F.R. Part 31 (FAR Part 31) (Contract Cost
Principles and Procedures); the applicable provisions of the Omnibus Crime Control and Safe Streets Act of
1968, as amended; 28 C.F.R. § 38.1; the applicable COPS Office Application Guide; the applicable COPS Office
Grant Owner’s Manuals; and with all other applicable program requirements, laws, orders, or regulations.
7.
It will, to the extent practicable and consistent with applicable law, seek, recruit and hire qualified
members of racial and ethnic minority groups and qualified women in order to further effective law
enforcement by increasing their ranks within the sworn positions in the agency.
8.
It will not (and will require any subgrantees, contractors, successors, transferees, and assignees
not to), on the grounds of race, color, religion, national origin, sex, disability, or age, unlawfully exclude any
person from participation in, deny the benefits of or employment to any person, or subject any person to
discrimination in connection with any programs or activities funded in whole or in part with federal funds.
These civil rights requirements are found in the non-discrimination provisions of Title VI of the Civil Rights
Act of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime Control and Safe Streets Act of 1968, as
amended (42 U.S.C. § 3789d); Section 504 of the Rehabilitation Act of 1973, as amended (29 U.S.C. § 794); the
Age Discrimination Act of 1975 (42 U.S.C. § 6101, et seq.); Title IX of the Education Amendments of 1972, as
amended (20 U.S.C. § 1681, et seq.); and the corresponding DOJ regulations implementing those statutes at
28 C.F.R. Part 42 (subparts C, D, E, G, and I). It will also comply with Executive Order 13279 Equal Treatment
for Faith-Based Organizations and its implementing regulations at 28 C.F.R. Part 38, which requires equal
treatment of religious organizations in the funding process and nondiscrimination of beneficiaries by FaithBased Organizations on the basis of belief or non- belief.
A.

In the event that any court or administrative agency makes a finding of discrimination on grounds
of race, color, religion, national origin, gender, disability or age against the applicant after a due
process hearing, it agrees to forward a copy of the finding to the Office for Civil Rights, Office of
Justice Programs, 810 7th Street, NW, Washington, D.C. 20531.

B.

If your organization has received an award for $500,000 or more and has 50 or more employees,
then it has to prepare an Equal Employment Opportunity Plan (EEOP) and submit it to the
Office for Civil Rights (“OCR”), Office of Justice Programs, 810 7th Street, N.W., Washington, DC
45

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

20531, for review within 60 days of the notification of the award. If your organization received
an award between $25,000 and $500,000 and has 50 or more employees, your organization still
has to prepare an EEOP, but it does not have to submit the EEOP to OCR for review. Instead, your
organization has to maintain the EEOP on file and make it available for review on request. In
addition, your organization has to complete Section B of the Certification Form and return it to
OCR. If your organization received an award for less than $25,000; or if your organization has less
than 50 employees, regardless of the amount of the award; or if your organization is a medical
institution, educational institution, nonprofit organization or Indian tribe, then your organization is
exempt from the EEOP requirement. However, your organization must complete Section A of the
Certification Form and return it to OCR.
9.
Pursuant to U.S. Department of Justice guidelines (June 18, 2002 Federal Register -41472), under
Title VI of the Civil Rights Act of 1964, it will ensure meaningful access to its programs and activities by
persons with limited English proficiency.
10.
It will ensure that any facilities under its ownership, lease or supervision which shall be utilized
in the accomplishment of the project are not listed on the Environmental Protection Agency’ (EPA) list of
Violating Facilities and that it will notify us if advised by the EPA that a facility to be used in this grant is under
consideration for such listing by the EPA..
11.
If the applicant’s state has established a review and comment procedure under Executive Order
12372 and has selected this program for review, it has made this application available for review by the state
Single Point of Contact.
12.
It will submit all surveys, interview protocols, and other information collections to the COPS Office
for submission to the Office of Management and Budget for clearance under the Paperwork Reduction Act
of 1995 if required.
13.
It will comply with the Human Subjects Research Risk Protections requirements of 28 C.F.R. Part 46
if any part of the funded project contains non-exempt research or statistical activities which involve human
subjects and also with 28 C.F.R. Part 22, requiring the safeguarding of individually identifiable information
collected from research participants.
14.
Pursuant to Executive Order 13043, it will enforce on-the-job seat belt policies and programs for
employees when operating agency-owned, rented or personally owned vehicles.
15.
It will not use COPS Office funds to supplant (replace) state, local, or Bureau of Indian Affairs funds
that otherwise would be made available for the purposes of this grant, as applicable.
16.
If the awarded grant contains a retention requirement, it will retain the increased officer staffing
level and/or the increased officer redeployment level, as applicable, with state or local funds for a minimum
of 12 months following expiration of the grant period.
17.
It will not use any federal funding directly or indirectly to influence in any manner a Member of
Congress, a jurisdiction, or an official of any government, to favor, adopt, or oppose, by vote or otherwise,
any legislation, law ratification, policy or appropriation whether before or after the introduction of any bill,
measure, or resolution proposing such legislation, law, ratification, policy or appropriation as set forth in the
Anti- Lobby Act, 18 U.S.C. § 1913.
18.
In the event that a portion of grant reimbursements are seized to pay off delinquent federal debts
through the Treasury Offset Program or other debt collection process, it agrees to increase the non-federal
share (or, if the awarded grant does not contain a cost sharing requirement, contribute a non- federal share)
equal to the amount seized in order to fully implement the grant project.

46

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

19.
None of the funds made available under this award may be distributed to the Association of
Community Organizations for Reform Now (ACORN) or its subsidiaries.
False statements or claims made in connection with COPS Office grants (including cooperative agreements)
may result in fines, imprisonment, disbarment from participating in federal grants or contracts, and/or any
other remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under this
grant.
__________________________________________ ___________________________
Signature of Law Enforcement Executive/Agency Executive Date
(For your electronic signature, please type in your name)

______________________________________________ _____________________________
Signature of Government Executive/Financial Official Date
(For your electronic signature, please type in your name)

Certifications Regarding Lobbying; Debarment, Suspension and Other Responsibility Matters;
Federal Taxes and Assessments; Drug-Free Workplace Requirements; and Coordination with
Affected Agencies.
Although the U.S. Department of Justice has made every effort to simplify the application process, other
provisions of federal law require us to seek your agency’s certification regarding certain matters. Applicants
should read the regulations cited below and the instructions for certification included in the regulations to
understand the requirements and whether they apply to a particular applicant. Signing this form complies
with certification requirements under 28 C.F.R. Part 69, “New Restrictions on Lobbying,” 2 C.F.R. Part 2867,
“Nonprocurement Debarment and Suspension,” the applicable appropriations Acts, 28 C.F.R. Part 83,
“Government-Wide Requirements for Drug-Free Workplace (Grants),” and the coordination requirements
of the Public Safety Partnership and Community Policing Act of 1994. The certifications shall be treated as
a material representation of fact upon which reliance will be placed when the U.S. Department of Justice
determines to award the covered grant.
1.
Lobbying
As required by 31 U.S.C. § 1352, implemented at 28 C.F.R. Part 69, for persons entering into a grant or
cooperative agreement over $100,000, and 2 C.F.R. § 200.450 as adopted by the U.S. Department of Justice in
2 C.F.R. § 2800.101, the applicant certifies that:
A.

No federal appropriated funds have been paid or will be paid, by or on behalf of the undersigned,
to any person for influencing or attempting to influence an officer or employee of any agency,
a member of Congress, an officer or employee of Congress, or an employee of a member of
Congress in connection with the making of any federal grant; the entering into of any cooperative
agreement; and the extension, continuation, renewal, amendment or modification of any federal
grant or cooperative agreement;

47

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

B.

If any funds other than federal appropriated funds have been paid or will be paid to any person
for influencing or attempting to influence an officer or employee of any agency, a member
of Congress, an officer or employee of Congress, or an employee of a member of Congress in
connection with this federal grant or cooperative agreement, the undersigned shall complete and
submit Standard Form - LLL, “Disclosure of Lobbying Activities,” in accordance with its instructions;

C.

If applicant is a nonprofit organization or an institution of higher education, it will comply with the
additional lobbying restrictions set forth in 2 C.F.R. § 200.450(c) as adopted by the U.S. Department
of Justice in 2 C.F.R. § 2800.101; and

D.

The undersigned shall require that the language of this certification be included in the award
documents for all subawards at all tiers (including subgrants, contracts under grants and
cooperative agreements, and subcontracts) and that all sub-recipients shall certify and disclose
accordingly.

2.
Debarment, Suspension and Other Responsibility Matters (Direct Recipient)
Pursuant to Executive Order 12549, Debarment and Suspension, as implemented at 2 C.F.R. Part 2867,
for prospective participants in primary covered transactions, as defined at 2 C.F.R. § 2867.20(a), and other
requirements, the applicant certifies that it and its principals:
A.

Are not presently debarred, suspended, proposed for debarment, declared ineligible, sentenced
to a denial of federal benefits by a state or federal court, or voluntarily excluded from covered
transactions by any federal department or agency;

B.

Have not within a three-year period preceding this application been convicted of a felony criminal
violation under any Federal law, or been convicted or had a civil judgment rendered against them
for commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or
performing a public (federal, state or local) or private agreement or transaction; violation of federal
or state antitrust statutes or commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements, tax evasion or receiving stolen property, making
false claims, or obstruction of justice, or commission of any offense indicating a lack of business
integrity or business honesty that seriously and directly affects your present responsibility;

C.

Are not presently indicted for or otherwise criminally or civilly charged by a governmental entity
(federal, state or local) with commission of any of the offenses enumerated in paragraph (B) of this
certification; and

D.

Have not within a three-year period preceding this application had one or more public transactions
(federal, state or local) terminated for cause or default.

3.
Mandatory Disclosure
Pursuant to the Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal
Awards, 2 C.F.R. § 200.113 as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101, the applicant
certifies that it:
A.

Has not violated any federal criminal law involving fraud, bribery, or gratuity that may potentially
affect the federal grant or cooperative agreement.

B.

Shall timely disclose in writing to the federal awarding agency or pass-through entity, as applicable,
any violation of federal criminal law involving fraud, bribery, or gratuity that may potentially affect
the federal grant or cooperative agreement.

C.

Shall require that the language of this certification be included in the award documents for all
subawards (including subgrants and cooperative agreements) and shall require all subrecipients
certify and disclose accordingly.

48

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

4.

Federal Taxes and Assessments
A.

If applicable, an applicant who receives an award in excess of $5,000,000 certifies that, to the best
of its knowledge and belief, the applicant has filed all Federal tax returns required during the three
years preceding the certification, has not been convicted of a criminal offense under the Internal
Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any
unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment
is the subject of an installment agreement or offer in compromise that has been approved by the
Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous
administrative or judicial proceeding.

B.

The applicant certifies that it does not have any unpaid Federal tax liability that has been assessed,
for which all judicial and administrative remedies have been exhausted or have lapsed, and that
is not being paid in a timely manner pursuant to an agreement with the authority responsible for
collecting the tax liability.

5.
Drug-Free Workplace (Grantees Other Than Individuals)
As required by the Drug-Free Workplace Act of 1988, and implemented at 28 C.F.R. Part 83, for grantees/
recipients, as defined at 28 C.F.R. § 83.660 A.

The applicant certifies that it will, or will continue to, provide a drug- free workplace by:
i.

Publishing a statement notifying employees that the unlawful manufacture, distribution,
dispensing, possession or use of a controlled substance is prohibited in the grantee’s
workplace and specifying the actions that will be taken against employees for violation of such
prohibition;

ii.

Establishing an on-going drug-free awareness program to inform employees about a. The dangers of drug abuse in the workplace;
b. The grantee’s policy of maintaining a drug-free workplace;
c. Any available drug counseling, rehabilitation and employee assistance programs; and
d. The penalties that may be imposed upon employees for drug-abuse violations occurring
in the workplace;

iii. Making it a requirement that each employee to be engaged in the performance of the grant
be given a copy of the statement required by paragraph (i);
iv. Notifying the employee in the statement required by paragraph (i) that, as a condition of
employment under the grant, the employee will –
a. Abide by the terms of the statement; and
b. Notify the employer in writing of his or her conviction for a violation of a criminal drug
statute occurring in the workplace no later than five calendar days after such conviction;
v.

Notifying the agency, in writing, within 10 calendar days after receiving notice under
subparagraph (iv)(b) from an employee or otherwise receiving actual notice of such

49

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

conviction. Employers of convicted employees must provide notice, including position title, to:
COPS Office, 145 N Street, NE, Washington, D.C. 20530. Notice shall include the identification
number(s) of each affected grant;
vi. Taking one of the following actions, within 30 calendar days of receiving notice under
subparagraph (iv)(b), with respect to any employee who is so convicted a. Taking appropriate personnel action against such an employee, up to and including
termination, consistent with the requirements of the Rehabilitation Act of 1973, as
amended; or
b. Requiring such employee to participate satisfactorily in a drug abuse assistance or
rehabilitation program approved for such purposes by a federal, state or local health, law
enforcement or other appropriate agency;
vii. Making a good faith effort to continue to maintain a drug-free workplace through
implementation of paragraphs (i), (ii), (iii), (iv), (v), and (vi).
B.

The applicant further certifies that it will identify all known workplaces under each COPS Office
award, keep the identification documents on file, and make them available for inspection upon
request by the U.S. Department of Justice officials or their designated representatives.

6
Coordination
The Public Safety Partnership and Community Policing Act of 1994 requires applicants to certify that there
has been appropriate coordination with all agencies that may be affected by the applicant’s grant proposal
if approved. Affected agencies may include, among others, the Office of the United States Attorney, state
or local prosecutors, or correctional agencies. The applicant certifies that there has been appropriate
coordination with all affected agencies.
Where the applicant is unable to certify to any of the statements in this Certifications form, he or she shall attach
an explanation to this application regarding the particular statement that cannot be certified. Please check
here  if an explanation is attached to this application. Please note that the applicant is still required to sign the
Certifications form to certify to all the other applicable statements.
False statements or claims made in connection with COPS Office grants (including cooperative agreements)
may result in fines, imprisonment, disbarment from participating in federal grants or contracts, and/or any
other remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under this
grant.
__________________________________________________ ___________________________
Signature of Law Enforcement Executive/Agency Executive Date
(For your electronic signature, please type in your name)

50

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

______________________________________________ ______________________________
Signature of Government Executive/Financial Official Date
(For your electronic signature, please type in your name)

Appendix C. Community Policing Defined
Community policing is a philosophy that promotes organizational strategies and supports the systematic
use of partnerships and problem-solving techniques to proactively address the immediate conditions that
give rise to public safety issues such as crime, social disorder, and fear of crime.

Problem solving
Problem solving is the process of engaging in the proactive and systematic examination of identified
problems to develop effective responses that are evaluated rigorously.

• Scanning: Identifying and prioritizing problems
• Analysis: Analyzing
• Response: Responding to problems
• Assessment: Assessing problem-solving initiatives
• Using the crime triangle to focus on immediate conditions (victim/offender/location)
Community policing emphasizes proactive problem solving in a systematic and routine fashion. Rather than
responding to crime only after it occurs, community policing encourages agencies to proactively develop
solutions to the immediate underlying conditions contributing to public safety problems. Problem solving
must be infused into all police operations and guide decision-making efforts. Agencies are encouraged to
think innovatively about their responses and view making arrests as only one of a wide array of potential
responses. A major conceptual vehicle for helping officers to think about problem solving in a structured
and disciplined way is the SARA (Scanning, Analysis, Response, and Assessment) problem-solving model.
Scanning: Identifying and prioritizing problems
The objectives of scanning are to identify a basic problem, determine the nature of that problem, determine
the scope of seriousness of the problem, and establish baseline measures. An inclusive list of stakeholders
for the selected problem is typically identified in this phase. A problem can be thought of as two or more
incidents that are similar in one or more ways and that are of concern to the police and the community.
Problems can be a type of behavior, a place, a person or persons, a special event or time, or a combination of
any of these. The police, with input from the community, should identify and prioritize concerns.
Analysis: Analyzing the problem
Analysis is the heart of the problem-solving process. The objectives of analysis are to develop an
understanding of the dynamics of the problem, develop an understanding of the limits of current responses,
establish correlation, and develop an understanding of cause and effect. As part of the analysis phase, it is

51

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

important to find out as much as possible about each aspect of the crime triangle by asking who? what?
when? where? how? why? and why not? about the victim, offender, and crime location.
Response: Responding to problems
The response phase of the SARA model involves developing and implementing strategies to address an
identified problem by searching for strategic responses that are both broad and uninhibited. The response
should follow logically from the knowledge learned during the analysis and should be tailored to the specific
problem. The goals of the response can range from totally eliminating the problem through substantially
reducing the problem or reducing the amount of harm caused by the problem to improving the quality of
community cohesion.
Assessment: Assessing problem-solving initiatives
Assessment attempts to determine if the response strategies were successful by determining if the problem
declined and if the response contributed to the decline. This information not only assists the current effort
but also gathers data that builds knowledge for the future. Strategies and programs can be assessed for
process, outcomes, or both. If the responses implemented are not effective, the information gathered
during analysis should be reviewed. New information may have to be collected before new solutions can be
developed and tested. The entire process should be viewed as circular rather than linear.
Using the crime triangle to focus on immediate conditions (victim/offender/location)
To understand a problem, many problem solvers have found it useful to visualize links among the victim,
offender, and location (the crime triangle) and those aspects that could have an impact on them—for
example, capable guardians for victims, handlers for offenders, and managers for locations. Rather than
addressing root causes of a problem, the police focus on the factors that are within their reach, such as
limiting criminal opportunities and access to victims, increasing guardianship, and associating risk with
unwanted behavior.

Community partnerships
Community partnerships are collaborative partnerships between the law enforcement agency and the
individuals and organizations they serve to develop solutions to problems and increase trust in police.
• other government agencies
• community members/groups
• nonprofits/service providers
• private businesses
• media
Community policing, recognizing that police rarely can solve public safety problems alone, encourages
interactive partnerships with relevant stakeholders. The range of potential partners is large, and these
partnerships can be used to accomplish the two interrelated goals of developing solutions to problems
through collaborative problem solving and improving public trust. The public should play a role in
prioritizing public safety problems.
Other government agencies
Law enforcement organizations can partner with a number of other government agencies to identify
community concerns and offer alternative solutions. Examples of agencies include legislative bodies,
prosecutors, probation and parole, public works departments, neighboring law enforcement agencies,
health and human services, child support, ordinance enforcement, and schools.

52

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Community members/groups
Individuals who live, work, or otherwise have an interest in the community—volunteers, activists, formal
and informal community leaders, residents, visitors and tourists, and commuters—are a valuable resource
for identifying community concerns. Partnerships with these factions of the community can engage
the community in achieving specific goals at town hall meetings, neighborhood association meetings,
decentralized offices or storefronts in the community, and team beat assignments.
Nonprofits / service providers
Advocacy and community-based organizations that provide services to the community and advocate on its
behalf can be powerful partners. These groups often work with or are composed of individuals who share
certain interests and can include such entities as victims’ groups, service clubs, support groups, issue groups,
advocacy groups, and the faith community.
Private businesses
For-profit businesses also have a great stake in the health of the community and can be key partners
because they often bring considerable resources to bear on problems of mutual concern. Businesses can
help identify problems and provide resources for responses, often including their own security apparatus
and community outreach. The local chamber of commerce can also assist in disseminating information
about police and business partnerships and initiatives.
Media
The media represent a powerful mechanism by which to communicate with the community. It can
assist with publicizing community concerns and available solutions, such as services from government
or community agencies or new laws or codes that will be enforced. In addition, the media can have a
significant impact on public perceptions of the police, crime problems, and fear of crime.

Organizational transformation
Organizational transformation is the alignment of organizational management, structure, personnel, and
information systems to support community partnerships and proactive problem solving.
Agency management
• Climate and culture
• Leadership
• Labor relations
• Decision making
• Strategic planning
• Policies
• Organizational evaluations
• Transparency
• Organizational Structure
• Geographic assignment of officers
• Despecialization
• Resources and finances
Personnel
• Recruitment, hiring, and selection
• Personnel supervision/evaluations

53

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

• Training
Information systems (technology)
• Communication/access to data
• Quality and accuracy of data
The community policing philosophy focuses on the way that departments are organized and managed
and how the infrastructure can be changed to support the philosophical shift behind community policing.
It encourages the application of modern management practices to increase efficiency and effectiveness.
Community policing emphasizes changes in organizational structures to institutionalize its adoption and
infuse it throughout the entire department, including the way the department is managed and organized,
its personnel, and its technology.
Agency management
Under the community policing model, police management needs to infuse community policing ideals
throughout the agency by making a number of critical changes in climate and culture, leadership, formal labor relations, decentralized decision-making and accountability, strategic planning, policing and procedures,
organizational evaluations, and increased transparency.
Climate and culture Changing the climate and culture means supporting a proactive orientation that
values systematic problem solving and partnerships. Formal organizational changes should support the
informal networks and communication that take place within agencies to support this orientation.
Leadership Leaders serve as role models for taking risks and building collaborative relationships to
implement community policing, and they use their position to influence and educate others about it.
Leaders, therefore, must constantly emphasize and reinforce community policing’s vision, values, and
mission within their organization and support and articulate a commitment to community policing as the
dominant way of doing business.
Labor relations If community policing is going to be effective, police unions and similar forms of
organized labor need to be a part of the process and function as partners in the adoption of the community
policing philosophy. Including labor groups in agency changes can ensure support for the changes that are
imperative to community policing implementation.
Decision making Community policing calls for decentralization both in command structure and decision
making. Decentralized decision making allows front-line officers to take responsibility for their role in
community policing. When an officer is able to create solutions to problems and take risks, he or she
ultimately feels accountable for those solutions and assumes a greater responsibility for the well-being of
the community. Decentralized decision making involves flattening the hierarchy of the agency, increasing
tolerance for risk taking in problem-solving efforts, and allowing officers discretion in handling calls. In
addition, providing sufficient authority to coordinate various resources to attack a problem and allowing
officers the autonomy to establish relationships with the community will help define problems and develop
possible solutions.
Strategic planning The department should have a written statement reflecting a department-wide

54

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

commitment to community policing and a plan that matches operational needs to available resources and
expertise. If a strategic plan is to have value, the members of the organization should be well-versed in it and
able to give examples of their efforts supporting the plan. Components such as the organization’s mission
and value statement should be simple and communicated widely. Everything should connect back to this
plan.
Policies Community policing affects the nature and development of department policies and procedures
to ensure that community policing principles and practices have an effect on activities on the street.
Problem solving and partnerships, therefore, should become institutionalized in policies, along with
corresponding sets of procedures where appropriate.
Organizational evaluations In addition to the typical measures of police performance (arrest, response
times, tickets issued, and crime rates), community policing calls for a broadening of police outcome
measures to include such things as community satisfaction, less fear of crime, the alleviation of problems,
and improvement in quality of life. Community policing calls for a more sophisticated approach to
evaluation—one that looks at how feedback information is used, not only how it measures outcomes.
Transparency Community policing involves decision-making processes that are more open than
traditional policing. If the community is to be a full partner, the department needs mechanisms for readily
sharing relevant information on crime and social disorder problems as well as police operations with the
community.
Organizational structure It is important that the organizational structure of the agency ensure that local
patrol officers have decision-making authority and are accountable for their actions. This can be achieved
through long-term assignments, the development of officers who are generalists, and using special units
appropriately.
Geographic assignment of officers With community policing, there is a shift to the long-term
assignment of officers to specific neighborhoods or areas. Geographic deployment plans can help enhance
customer service and facilitate more contact between police and citizens, thus establishing a strong
relationship and mutual accountability. Beat boundaries should correspond to neighborhood boundaries
and other government services should recognize these boundaries when coordinating government publicservice activities.
Despecialization To achieve community policing goals, officers have to be able to handle multiple
responsibilities and take a team approach to collaborative problem solving and partnering with the
community. Community policing encourages its adoption agency-wide, not just in special units, although
there may be a need for some specialist units that are tasked with identifying and solving particularly
complex problems or managing complex partnerships.
Resources and finances Agencies have to devote the necessary human and financial resources to
support community policing to ensure that problem-solving efforts are robust and that partnerships are

55

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

sustainable and effective.
Personnel
The principles of community policing need to be infused throughout the entire personnel system of
an agency, including recruitment, hiring, selection, and retention of all law enforcement agency staff—
including sworn officers, non-sworn officers, civilians, and volunteers, as well as personnel evaluations,
supervision, and training.
Recruitment, hiring, and selection Agencies need a systematic means of incorporating community
policing elements into their recruitment, selection, and hiring processes. Job descriptions should recognize
community policing and problem-solving responsibilities and encourage the recruitment of officers
who have a spirit of service, instead of only a spirit of adventure. A community policing agency must also
thoughtfully examine where it is looking for recruits, whom it is recruiting and hiring, and what is being
tested. Some community policing agencies also look for involvement of the community in this process
through the identification of competencies and participation in review boards.
Personnel supervision/evaluations Tie performance evaluations to community policing principles
and activities that are incorporated into job descriptions. Performance, reward, and promotional structures
should support sound problem-solving activities, proactive policing and community collaboration, and
citizen satisfaction with police services.
Training Training at all levels—academy, field, and in-service—must support community policing principles
and tactics. It also needs to encourage creative thinking, a proactive orientation, communication and analytical
skills, and techniques for dealing with quality-of-life concerns and maintaining order. Officers can be trained
to identify and correct conditions that could lead to crime, to raise public awareness, and to engage the
community in finding solutions to problems. Field training officers and supervisors need to learn how to
encourage problem solving and help officers learn from other problem-solving initiatives. Until community
policing is institutionalized in the organization, training in its fundamental principles will need to take place
regularly.
Information systems (technology)
Community policing is information-intensive, and technology plays a central role in helping to provide ready
access to quality information. Accurate and timely information makes problem-solving efforts more effective
and ensures that officers are informed about the crime and community conditions of their beat. In addition,
technological enhancements can greatly assist with improving two-way communication with citizens and
with developing agency accountability systems and performance outcome measures.
Communication/access to data Technology provides agencies with the ability to communicate
externally with the public and internally with their own staff. To communicate with the public, community
policing encourages agencies to develop two-way communication systems through the Internet to provide
online reports, reverse 911 and e-mail alerts, discussion forums, and feedback on interactive applications
(surveys, maps), thereby creating ongoing dialogs and increasing transparency.
Technology also encourages effective internal communication through memos, reports, newsletters, e-mail

56

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

and enhanced incident reporting, dispatch functions, and communications interoperability with other
entities for more efficient operations. Community policing advocates the use of technology to develop
accountability and performance measurement systems that are timely and contain accurate metrics and a
broad array of measures and information.
Community policing also promotes the use of technology to provide officers with ready access to timely
information on crime and community characteristics within their beats, either through laptop computers
in their patrol cars or through personal data devices. In addition, technology can support crime/problem
analysis functions by enabling agencies to gather information on greater aspects of events including more
detailed information on offenders, victims, crime locations, and quality-of-life concerns, and to further
enhance analysis.
Quality and accuracy of data Information is only as good as its source, and, therefore, it is not useful if it
is not of high quality and accurate. Community policing encourages agencies to put safeguards in place to
ensure that information from various sources is collected in a systematic fashion and entered into central
systems that are linked to one another and checked for accuracy so that the information can be used
effectively for strategic planning, problem solving, and performance measurement.

Appendix D. COPS Anti-Gang Initiative (CAGI) file management: Documents to
maintain in CAGI grant file
Records must be maintained throughout the two-year CAGI grant period and for at least three years following the
official closeout of the CAGI grant.
GRANT PROGRAM____CAGI_________GRANT # ______________________________________
GRANT AWARD START DATE_____________ORIGINAL AWARD END DATE____________
EXTENDED AWARD END DATE (if applicable)________________________
COPY OF GRANT APPLICATION (You can access the final copy of your CAGI application through the COPS
Office website at www.cops.usdoj.gov, using the Account Access link, print a copy of the application, and
keep it with your agency’s CAGI grant records.)
_____

COPY OF GRANT AWARD DOCUMENT

_____

FINANCIAL CLEARANCE MEMO

GRANT AWARD MODIFICATION APPROVAL LETTERS (w/ Revised Budget Information) AND/OR GRANT
EXTENSION APPROVAL LETTERS (if applicable)
_____

QUARTERLY FEDERAL FINANCIAL REPORT – SF-425 (for each quarter of the grant period)

_____ PROGRAMMATIC PROGRESS REPORTS
• CAGI Quarterly Progress Report(s) (for each quarter of the grant period)
• Closeout Report

57

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

_____ SUPPORTING DOCUMENTATION FOR DRAWDOWNS
• W2 Employee Forms (Copy)
• Records of salary / approved fringe benefits rates for each person hired under the grant
• Records of hire dates for each person hired under the grant
• Payroll records / Time & attendance records
• Postal receipts / Fax transmission reports (to prove submission dates)
• Log of reimbursement requests made via GPRS
• Copies of checks or wire transfer documents (if applicable)
• Copies of financial office journal entries (if applicable)
_____ ADDITIONAL SUPPORTING DOCUMENTATION FOR MILITARY VETERAN HIRES
• Copy of Certificate of Release or Discharge from Active Duty (DD-214)
_____ ADDITIONAL SUPPORTING DOCUMENTATION FOR REHIRES
• Records of the date of lay-off(s)
• Records demonstrating the reason(s) for the lay-off(s), specifically showing fiscal reasons that are
unrelated to the availability or receipt of CAGI funds. [Records that may be used to prove that scheduled
lay-offs are occurring for local economic reasons that are unrelated to the availability of CAGI grant
funds may include (but are not limited to) council or departmental meeting minutes, memoranda,
notices, or orders discussing the lay-offs; notices provided to the individual officers regarding the date(s)
of the lay-offs; and/or budget documents ordering departmental and/or jurisdiction-wide budget cuts.]
• Records demonstrating that your agency continued funding the officers with local funds until the date
of the scheduled lay-offs and did not draw down on CAGI funding for the positions until the lay-offs
otherwise would have occurred.
• Records demonstrating that your agency paid any higher-than-entry-level salary and benefits costs
to rehired officers with local funds and used CAGI funds only for the approved entry-level salary and
benefits package.
_____

GRANT CORRESPONDENCE (All other general correspondence between COPS Office and grantee)

_____

MEDIA REPORTS

[Newspaper clippings, magazine articles, certificates, and/or other noteworthy items should be included
to illustrate achievements and successes of the grant program, such as community policing highlights and
other grant-related accomplishments. In addition, any CDs, DVDs, electronic newsletters, brochures, website
addresses, and/or other similar information published in connection with the grant should be referenced.]
In the event of a COPS Office grant monitoring review, the following information should be retained:

Reduction-in-Force Review
• The number of sworn officer positions (both full-time and part-time) funded in the agency’s budget
with local or other non-COPS Office funding during each fiscal year as of the threshold review date
(please note that this may include vacant but funded positions).
• Identify the current number of vacancies among the agency’s locally funded sworn personnel, the dates
on which the positions were vacated, whether the agency intends to fill the vacancies, and the steps, if
any, which have been taken to fill the vacancies.
• Provide supporting documentation from the time the reduction-in-force occurred indicating the
reason(s) for the reduction-in-force (examples of supporting documentation may include minutes from
council meetings, budget directives, contemporaneous memoranda, etc.).

58

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

• Identify the number of COPS Office-funded officers the agency currently employs.
• Documentation regarding whether other local departments in the city/township have experienced
similar manpower or budget reductions for the same reasons as the PD.
• Letters from the agency’s government executive and law enforcement executive explaining the
reduction-in-force and addressing whether the reduction-in-force was unrelated to the receipt of the
COPS Office CAGI funding and therefore would have occurred even in the absence of the CAGI grant.
• Provide a request to continue implementing all applicable COPS Office grants (identifying which grants
are in place) despite the reduction-in-force.

Excess Cash Review
• Identify the total amount of grant funding drawn down from the grant.
• Summary and supporting documentation of how the agency expended grant funding.
• Revised Federal Financial Reports.

Unallowable/Unsupported Costs Review
• Payroll ledgers for all expenses charged to the grant.

Community Policing Review
• Brochures, newsletters, or any documents detailing the agency’s community policing efforts as
specified in your grant application, particularly in the following key areas:
• Organizational Commitment
Community policing principles found in mission and values statements, policy and procedures
manuals, etc.
Community policing training information from the academy.
• Problem Solving Activities
Building on information systems to enhance crime analysis capabilities.
Identifying crime problems by looking at crime trends.
Identifying crime problems with members of the community or other government agencies.
Preventing crime by focusing on conditions that lead to crime.
• Community Partnerships
Meetings with community members to learn about specific problems.
Locating offices or stations within neighborhoods.
Use of volunteers.
Providing community policing training to citizens.
Police participation in community organization working groups and/or special programs for schools
and other interest groups which enhance crime prevention.

Appendix E. Whistleblower protection (41 U.S.C. 4712)

59

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

41 U.S.C. 4712. Pilot program for enhancement of contractor protection from reprisal for disclosure of certain
information
(a). Prohibition of reprisals.—
(1). In general.—An employee of a contractor, subcontractor, or grantee may not be discharged,
demoted, or otherwise discriminated against as a reprisal for disclosing to a person or body described in
paragraph (2) information that the employee reasonably believes is evidence of gross mismanagement
of a Federal contract or grant, a gross waste of Federal funds, an abuse of authority relating to a Federal
contract or grant, a substantial and specific danger to public health or safety, or a violation of law, rule,
or regulation related to a Federal contract (including the competition for or negotiation of a contract) or
grant.
(2). Persons and bodies covered.—The persons and bodies described in this paragraph are the persons
and bodies as follows:
(A). A Member of Congress or a representative of a committee of Congress.
(B). An Inspector General.
(C). The Government Accountability Office.
(D). A Federal employee responsible for contract or grant oversight or management at the relevant
agency.
(E). An authorized official of the U.S. Department of Justice or other law enforcement agency.
(F). A court or grand jury.
(G). A management official or other employee of the contractor, subcontractor, or grantee who has
the responsibility to investigate, discover, or address misconduct.
(3). Rules of construction.—For the purposes of paragraph (1)—
(A). an employee who initiates or provides evidence of contractor, subcontractor, or grantee
misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a
Federal contract or grant shall be deemed to have made a disclosure covered by such paragraph;
and
(B). a reprisal described in paragraph (1) is prohibited even if it is undertaken at the request of an
executive branch official, unless the request takes the form of a non-discretionary directive and is
within the authority of the executive branch official making the request.
(b). Investigation of complaints.—
(1). Submission of complaint.—A person who believes that the person has been subjected to a reprisal
prohibited by subsection (a) may submit a complaint to the Inspector General of the executive agency
involved. Unless the Inspector General determines that the complaint is frivolous, fails to allege a
violation of the prohibition in subsection (a), or has previously been addressed in another Federal or
State judicial or administrative proceeding initiated by the complainant, the Inspector General shall
investigate the complaint and, upon completion of such investigation, submit a report of the findings of
the investigation to the person, the contractor or grantee concerned, and the head of the agency.
(2). Inspector General action.—
(A). Determination or submission of report on findings.—Except as provided under subparagraph
(B), the Inspector General shall make a determination that a complaint is frivolous, fails to allege a
violation of the prohibition in subsection (a), or has previously been addressed in another Federal
or State judicial or administrative proceeding initiated by the complainant or submit a report under
paragraph (1) within 180 days after receiving the complaint.
(B). Extension of time.—If the Inspector General is unable to complete an investigation in time to
submit a report within the 180-day period specified in subparagraph (A) and the person submitting

60

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

the complaint agrees to an extension of time, the Inspector General shall submit a report under
paragraph (1) within such additional period of time, up to 180 days, as shall be agreed upon
between the Inspector General and the person submitting the complaint.
(3). Prohibition on disclosure.—The Inspector General may not respond to any inquiry or disclose any
information from or about any person alleging the reprisal, except to the extent that such response or
disclosure is—
(A). made with the consent of the person alleging the reprisal;
(B). made in accordance with the provisions of section 552a of title 5 or as required by any other
applicable Federal law; or
(C). necessary to conduct an investigation of the alleged reprisal.
(4). Time limitation.—A complaint may not be brought under this subsection more than three years
after the date on which the alleged reprisal took place.
(c). Remedy and enforcement authority.—
(1). In general.—Not later than 30 days after receiving an Inspector General report pursuant to
subsection (b), the head of the executive agency concerned shall determine whether there is sufficient
basis to conclude that the contractor or grantee concerned has subjected the complainant to a reprisal
prohibited by subsection (a) and shall either issue an order denying relief or shall take one or more of
the following actions:
(A). Order the contractor or grantee to take affirmative action to abate the reprisal.
(B). Order the contractor or grantee to reinstate the person to the position that the person held
before the reprisal, together with compensatory damages (including back pay), employment
benefits, and other terms and conditions of employment that would apply to the person in that
position if the reprisal had not been taken.
(C). Order the contractor or grantee to pay the complainant an amount equal to the aggregate
amount of all costs and expenses (including attorneys’ fees and expert witnesses’ fees) that
were reasonably incurred by the complainant for, or in connection with, bringing the complaint
regarding the reprisal, as determined by the head of the executive agency.
(2). Exhaustion of remedies.—If the head of an executive agency issues an order denying relief under
paragraph (1) or has not issued an order within 210 days after the submission of a complaint under
subsection (b), or in the case of an extension of time under paragraph (b)(2)(B), not later than 30 days
after the expiration of the extension of time, and there is no showing that such delay is due to the
bad faith of the complainant, the complainant shall be deemed to have exhausted all administrative
remedies with respect to the complaint, and the complainant may bring a de novo action at law or
equity against the contractor or grantee to seek compensatory damages and other relief available
under this section in the appropriate district court of the United States, which shall have jurisdiction
over such an action without regard to the amount in controversy. Such an action shall, at the request of
either party to the action, be tried by the court with a jury. An action under this paragraph may not be
brought more than two years after the date on which remedies are deemed to have been exhausted.
(3). Admissibility of evidence.—An Inspector General determination and an agency head order
denying relief under paragraph (2) shall be admissible in evidence in any de novo action at law or equity
brought pursuant to this subsection.
(4). Enforcement of orders.—Whenever a person fails to comply with an order issued under paragraph
(1), the head of the executive agency concerned shall file an action for enforcement of such order in
the United States district court for a district in which the reprisal was found to have occurred. In any
action brought under this paragraph, the court may grant appropriate relief, including injunctive relief,
compensatory and exemplary damages, and attorney fees and costs. The person upon whose behalf an
order was issued may also file such an action or join in an action filed by the head of the executive agency.

61

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

(5). Judicial review.—Any person adversely affected or aggrieved by an order issued under paragraph
(1) may obtain review of the order’s conformance with this subsection, and any regulations issued to
carry out this section, in the United States court of appeals for a circuit in which the reprisal is alleged
in the order to have occurred. No petition seeking such review may be filed more than 60 days after
issuance of the order by the head of the executive agency. Review shall conform to chapter 7 of title
5. Filing such an appeal shall not act to stay the enforcement of the order of the head of an executive
agency, unless a stay is specifically entered by the court.
(6). Burdens of proof.—The legal burdens of proof specified in section 1221(e) of title 5 shall be
controlling for the purposes of any investigation conducted by an Inspector General, decision by
the head of an executive agency, or judicial or administrative proceeding to determine whether
discrimination prohibited under this section has occurred.
(7). Rights and remedies not waivable.—The rights and remedies provided for in this section may not
be waived by any agreement, policy, form, or condition of employment.
(d). Notification of employees.—The head of each executive agency shall ensure that contractors,
subcontractors, and grantees of the agency inform their employees in writing of the rights and remedies
provided under this section, in the predominant native language of the workforce.
(e). Construction.—Nothing in this section may be construed to authorize the discharge of, demotion of, or
discrimination against an employee for a disclosure other than a disclosure protected by subsection (a) or to
modify or derogate from a right or remedy otherwise available to the employee.
(f ). Exceptions.—
(1). This section shall not apply to any element of the intelligence community, as defined in section 3(4)
of the National Security Act of 1947 (50 U.S.C. 401a(4)).
(2). This section shall not apply to any disclosure made by an employee of a contractor, subcontractor,
or grantee of an element of the intelligence community if such disclosure—
(A). relates to an activity of an element of the intelligence community; or
(B). was discovered during contract, subcontract, or grantee services provided to an element of
the intelligence community.
(g). Definitions.—In this section:
(1). The term “abuse of authority” means an arbitrary and capricious exercise of authority that is
inconsistent with the mission of the executive agency concerned or the successful performance of a
contract or grant of such agency.
(2). The term “Inspector General” means an Inspector General appointed under the Inspector General
Act of 1978 and any Inspector General that receives funding from, or has oversight over contracts or
grants awarded for or on behalf of, the executive agency concerned.
(h). Construction.—Nothing in this section, or the amendments made by this section, shall be construed to
provide any rights to disclose classified information not otherwise provided by law.
(i). Duration of section.—This section shall be in effect for the four-year period beginning on the date that
is 180 days after the date of the enactment of this section.

62

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Appendix F. 2 CFR Appendix II to Part 200: Contract provisions for nonfederal entity
contracts under federal awards
In addition to other provisions required by the federal agency or nonfederal entity, all contracts made by the
nonfederal entity under the federal award must contain provisions covering the following, as applicable.
(A) Contracts for more than the simplified acquisition threshold currently set at $150,000, which is the
inflation adjusted amount determined by the Civilian Agency Acquisition Council and the Defense
Acquisition Regulations Council (Councils) as authorized by 41 U.S.C. 1908, must address administrative,
contractual, or legal remedies in instances where contractors violate or breach contract terms and provide
for such sanctions and penalties as appropriate.
(B) All contracts in excess of $10,000 must address termination for cause and for convenience by the
nonfederal entity, including the manner by which it will be effected and the basis for settlement.
(C) Equal employment opportunity. Except as otherwise provided under 41 CFR Part 60, all contracts that
meet the definition of “federally assisted construction contract” in 41 CFR Part 60–1.3 must include the
equal opportunity clause provided under 41 CFR 60–1.4(b), in accordance with Executive Order 11246,
“Equal Employment Opportunity” (30 FR 12319, 12935, 3 CFR Part, 1964–1965 Comp., p. 339), as amended
by Executive Order 11375, “Amending Executive Order 11246 Relating to Equal Employment Opportunity”
and implementing regulations at 41 CFR part 60, “Office of Federal Contract Compliance Programs, Equal
Employment Opportunity, Department of Labor.”
(D) Davis-Bacon Act, as amended (40 U.S.C. 3141–3148). When required by federal program legislation, all
prime construction contracts in excess of $2,000 awarded by nonfederal entities must include a provision
for compliance with the Davis-Bacon Act (40 U.S.C. 3141–3144, and 3146–3148) as supplemented by
U.S. Department of Labor regulations (29 CFR Part 5, “Labor Standards Provisions Applicable to Contracts
Covering Federally Financed and Assisted Construction”). In accordance with the statute, contractors must
be required to pay wages to laborers and mechanics at a rate not less than the prevailing wages specified
in a wage determination made by the Secretary of Labor. In addition, contractors must be required to pay
wages not less than once a week. The nonfederal entity must place a copy of the current prevailing wage
determination issued by the U.S. Department of Labor in each solicitation. The decision to award a contract
or subcontract must be conditioned upon the acceptance of the wage determination. The nonfederal entity
must report all suspected or reported violations to the federal awarding agency. The contracts must also
include a provision for compliance with the Copeland “Anti-Kickback” Act (40 U.S.C. 3145) as supplemented
by U.S. Department of Labor regulations (29 CFR Part 3, “Contractors and Subcontractors on Public Building
or Public Work Financed in Whole or in Part by Loans or Grants from the United States”). The Act provides
that each contractor or subrecipient must be prohibited from inducing, by any means, any person employed
in the construction, completion, or repair of public work to give up any part of the compensation to which
he or she is otherwise entitled. The nonfederal entity must report all suspected or reported violations to the
federal awarding agency.
(E) Contract Work Hours and Safety Standards Act (40 U.S.C. 3701–3708). Where applicable, all contracts
awarded by the nonfederal entity in excess of $100,000 that involve the employment of mechanics or
laborers must include a provision for compliance with 40 U.S.C. 3702 and 3704 as supplemented by U.S.
Department of Labor regulations (29 CFR Part 5). Under 40 U.S.C. 3702 of the Act, each contractor must be
required to compute the wages of every mechanic and laborer on the basis of a standard work week of 40
hours. Work in excess of the standard work week is permissible provided that the worker is compensated at
a rate of not less than one and a half times the basic rate of pay for all hours worked in excess of 40 hours

63

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

in the work week. The requirements of 40 U.S.C. 3704 are applicable to construction work and provide that
no laborer or mechanic must be required to work in surroundings or under working conditions which
are unsanitary, hazardous, or dangerous. These requirements do not apply to the purchases of supplies or
materials or articles ordinarily available on the open market or contracts for transportation or transmission of
intelligence.
(F) Rights to Inventions Made Under a Contract or Agreement. If the federal award meets the definition
of “funding agreement” under 37 CFR § 401.2 (a) and the recipient or subrecipient wishes to enter into
a contract with a small business firm or nonprofit organization regarding the substitution of parties,
assignment, or performance of experimental, developmental, or research work under that “funding
agreement,” the recipient or subrecipient must comply with the requirements of 37 CFR Part 401, “Rights to
Inventions Made by Nonprofit Organizations and Small Business Firms Under Government Grants, Contracts
and Cooperative Agreements” and any implementing regulations issued by the awarding agency.
(G) Clean Air Act (42 U.S.C. 7401–7671q.) and the Federal Water Pollution Control Act (33 U.S.C. 1251–1387),
as amended. Contracts and subgrants of amounts in excess of $150,000 must contain a provision that
requires the nonfederal award to agree to comply with all applicable standards, orders, or regulations
issued pursuant to the Clean Air Act (42 U.S.C. 7401–7671q) and the Federal Water Pollution Control Act
as amended (33 U.S.C. 1251–1387). Violations must be reported to the federal awarding agency and the
Regional Office of the Environmental Protection Agency (EPA).
(H) Mandatory standards and policies relating to energy efficiency which are contained in the state energy
conservation plan issued in compliance with the Energy Policy and Conservation Act (42 U.S.C. 6201).
(I) Debarment and Suspension (Executive Orders 12549 and 12689). A contract award (see 2 CFR 180.220)
must not be made to parties listed on the governmentwide Excluded Parties List System in the System for
Award Management (SAM), in accordance with the OMB guidelines at 2 CFR 180 that implement Executive
Orders 12549 (3 CFR Part 1986 Comp., p. 189) and 12689 (3 CFR Part 1989 Comp., p. 235), “Debarment and
Suspension.” The Excluded Parties List System in SAM contains the names of parties debarred, suspended, or
otherwise excluded by agencies, as well as parties declared ineligible under statutory or regulatory authority
other than Executive Order 12549.
(J) Byrd Anti-Lobbying Amendment (31 U.S.C. 1352). Contractors that apply or bid for an award of $150,000
or more must file the required certification. Each tier certifies to the tier above that it will not use and has
not used federal appropriated funds to pay any person or organization for influencing or attempting to
influence an officer or employee of any agency, a member of Congress, officer or employee of Congress,
or an employee of a member of Congress in connection with obtaining any federal contract, grant, or any
other award covered by 31 U.S.C. 1352. Each tier must also disclose any lobbying with nonfederal funds that
takes place in connection with obtaining any federal award. Such disclosures are forwarded from tier to tier
up to the nonfederal award.
(K) See § 200.322 Procurement of recovered materials.

64

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Glossary of Terms
allowable costs. Allowable costs are expenses that may be funded by this grant program. The COPS AntiGang Initiative provides funding for equipment, services, personnel, and other costs purchased or hired on
or after the award start date. Upon review of your submitted budget, any unallowable costs were removed.
The Financial Clearance Memorandum (FCM) that was included in your award package outlined your
allowable costs and noted any relevant revisions that were made to your original budget submission.
audit. Work done by auditors, including both the Office of the Inspector General (OIG) and state or local
auditors, to examine financial statements and to review
• compliance with laws and regulations;
• economy and efficiency of operations;
• effectiveness in achieving program results;
• allowability of costs claimed against the award.
authorized officials. The authorized officials are the individuals in your organization who have final authority
and responsibility for all programmatic and financial decisions regarding this grant award. At the time of
grant application, your agency listed the law enforcement executive (usually the chief of police, sheriff, etc.)
and the government executive (usually the mayor, board president, etc.) for your agency. These executives
are listed on your award document and are understood to be your authorized officials. If any of the executive
information is incorrect, please submit the correct information to the COPS Office by completing an official
Change of Information (COI) form available online at www.cops.usdoj.gov.
award package. The award package includes your CAGI award document, Financial Clearance Memorandum
(FCM), and award congratulatory letter; it may be accessed through the “Account Access” link on the COPS
Office website (www.cops.usdoj.gov). Your agency’s CAGI award document will list your grant number, law
enforcement executive, government executive, award amount, number and hiring category of positions
awarded, award start and end dates, and all terms and conditions (including any special conditions placed
on your agency’s CAGI grant). Your law enforcement and government executives have 90 days from the date
on your award congratulatory letter to log on to their accounts in “Account Access” and electronically sign
the award document and submit it to the COPS Office. Your agency’s FCM will specify the final amount of
CAGI funds awarded to your agency for officer salaries and approved fringe benefits.
award start date. This is the date on or after which your agency is authorized to purchase or hire any
allowable equipment, services, personnel, or other costs that were approved by the COPS Office. The award
start date is found on your grant award document. Grantees may not expend funds prior to this date without
written approval from the COPS Office.
career law enforcement officer. The COPS Office statute defines a career law enforcement officer as a person
hired on a permanent basis who is authorized by law or by a state or local public agency to engage in or
oversee the prevention, detection, or investigation of violations of criminal laws.
Catalogue of Federal Domestic Assistance (CFDA). The CFDA is an annual government-wide publication that
contains a description and index of all forms of federal assistance. Each program is assigned a CFDA number,
which is used by auditors to track grant revenues under the Single Audit Act. It is also used in participating
states by State Single Points of Contact in conducting the required intergovernmental reviews under
Executive Order 12372. The CFDA number for the COPS Office CAGI grant is 16.710.
closeout. Closeout is the process in which the awarding agency, the COPS Office, determines that all

65

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

applicable administrative actions and all required work and conditions of the award have been completed
and met by the recipient and awarding agency.
cognizant federal agency. Your cognizant federal agency is generally the federal agency that provides your
agency with the most federal money. The Office of Management and Budget (OMB) may have already
assigned your cognizant federal agency to you. If this is the first federal grant that your organization has
received, the U.S. Department of Justice is your cognizant federal agency.
community policing. Community policing is a philosophy that promotes organizational strategies that
support the systematic use of partnerships and problem-solving techniques to proactively address the
immediate conditions that give rise to public safety issues such as crime, social disorder, and fear of crime. All
newly hired, additional or rehired officers (or an equal number of redeployed veteran officers) funded under
COPS Office programs must engage in community policing activities and in the implementation of your
community policing strategy.
COPS Office. Created under the 1994 Crime Bill, the Office of Community Oriented Policing Services (COPS
Office) is an independent office within the U.S. Department of Justice that is the grantor or awarding agency
for your grant or cooperative agreement. The COPS Office is responsible for assisting your agency with the
administration and maintenance of your grant for the entire grant award period. If you have any questions
regarding the COPS Office, please call the COPS Office Response Center at 800-421-6770 or visit the COPS
Office website at www.cops.usdoj.gov.
COPS Office finance staff accountants. The COPS Office finance staff accountants are responsible for your
agency’s financial and budgetary needs related to this grant. A Staff Accountant is assigned to each state
and is available to answer any questions that you may have concerning the Quarterly Financial Status Report
(SF-425) and other financial aspects of your grant. To identify your Staff Accountant, please call the COPS
Office Response Center at 800-421-6770 or visit the COPS Office website at www.cops.usdoj.gov.
criminal intelligence officer. A criminal intelligence officer, whether working directly with a law enforcement
agency or assigned to the appropriate state or regional fusion center, works in the field of criminal
intelligence and may conduct data collection, research, and analysis to produce finished intelligence reports
or other products designed to assist in the prevention, detection, or investigation of violations of criminal
laws.
Data Universal Numbering System (DUNS) number. Since FY 2004, the Office of Management and Budget
(OMB) has required all agencies applying for federal funding to obtain this number prior to application. The
DUNS number is a unique nine- or thirteen-digit identification number that is assigned upon request to
agencies by Dun & Bradstreet (D&B). This number will be used by the Federal Government to better track
grant recipient information throughout the grant cycle and to provide consistent name and address data
for electronic grant application systems. To obtain a DUNS number, visit the Dun & Bradstreet website at
www.dnb.com or call 866-705-5711.
Employer Identification Number (EIN) / OJP vendor number. This number is usually your agency’s nine-digit
federal tax identification number as assigned to you by the Internal Revenue Service (IRS). Your accounting/
bookkeeping department should have this number. In some cases, the EIN has been previously assigned
to another agency within your jurisdiction. In this instance, a new vendor number will be assigned to
you by the Office of the Chief Financial Officer. The newly assigned number is to be used for COPS Office
administrative purposes only and should not be used for IRS purposes.

66

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

federally recognized tribe. Federally recognized tribes are Native American Indian tribal entities that are
recognized by the Bureau of Indian Affairs (BIA) and are eligible for funding and services from the BIA
by virtue of their status as sovereign Native American Indian tribes. They are acknowledged to have the
immunities and privileges available to federally acknowledged Indian tribes by virtue of their governmentto-government relationship with the United States, as well as the responsibilities, power, limitation, and
obligations of such tribes. For further information, contact: BIA, Division of Tribal Government Services, MS4631-MIB, 1849 C Street NW, Washington, DC 20240, 202-208-2475.
Geographic Names Information System (GNIS) ID. The Geographic Names Information System (GNIS)
database is maintained by the U.S. Geological Survey, U.S. Department of the Interior. The database assigns a
unique, permanent feature identifier, the Feature ID, which is the only standard federal key for integrating or
reconciling feature data from multiple datasets.
Grant Monitoring Specialist. COPS Office Grant Monitoring Specialists are trained and available to assist you
in addressing any compliance-related questions regarding your grant. Grant Monitoring Specialists plan
and conduct site visits and office-based grant reviews. During the life of your grant, you may be selected
for a monitoring site visit to assess your compliance with the terms and agreements of the grant program,
to review your community policing initiatives, and to provide technical and administrative support for your
grant award. Please contact the COPS Office Response Center at 800-421-6770 if you have any compliancerelated questions.
grant number. The grant number identifies your agency’s specific CAGI grant and can be found on your
grant award document. This number should be used as a reference when corresponding with the COPS
Office. Your grant number is in the following format: 2015-AMWX-0000. The COPS Office tracks grant
information based upon this number.
Grant Program Specialist. COPS Office Grant Program Specialists are trained to assist you with implementing
and maintaining your grant. A Grant Program Specialist is assigned to your state and is available to answer
any questions that you may have concerning the administrative aspects of your award. Your Grant Program
Specialist can assist you with such matters as requesting an extension on your grant or modifying the grant
award. To obtain the name and phone number of your Grant Program Specialist, please contact the COPS
Office Response Center at 800-421-6770.
local budget cycle. Your local budget cycle is your agency’s fiscal year. Some common examples include
January 1 to December 31, October 1 to September 30, and July 1 to June 30. Some local budget cycles may
extend up to 24 months.
obligation of funds. The COPS Office obligates federal funds when the grant award document is signed by
the COPS Office director or his or her designated official. For the grantee, grant funds are obligated when
monies are spent for hiring approved personnel under the grant. The term encumbrance is often used at the
local and state levels to describe this type of transaction. Liquidated obligations are considered cash outlays
or monies actually spent. Unliquidated obligations are obligations incurred and recorded but not yet paid
(accrual basis of accounting) or not yet recorded and not yet paid (cash basis of accounting).
Originating Agency Identifier (ORI) number. This number is assigned by the Federal Bureau of Investigation
(FBI), and it is your agency’s unique identifier. The first two letters are your state abbreviation, the next three
numbers are your county’s code, and the final two numbers identify your jurisdiction within your county. If

67

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

your agency does not have an ORI number assigned by the FBI, the COPS Office assigns a non-official ORI
code to use as an agency identifier (in such cases, the last two characters will be “ZZ”). It can be found on
your grant Award Document. When you contact the COPS Office with a question, please reference your ORI
number (or your grant number).
primary law enforcement authority. An agency with primary law enforcement authority is the agency that is
the first responder to calls for service and has ultimate and final responsibility for the prevention, detection,
or investigation of violations of criminal laws within its jurisdiction.
The Public Safety Partnership and Community Policing Act of 1994. The COPS Office is charged with fulfilling
the mandates of this law. The purposes of the law are to
• increase the number of community policing officers on the beat;
• provide additional and more effective training to law enforcement officers to enhance their problemsolving, service, and other skills needed in interacting with members of the community;
• encourage the development and implementation of innovative programs to permit members of the
community to assist law enforcement agencies in the prevention of crime;
• encourage the development of new technologies to assist law enforcement agencies in reorienting the
emphasis of their activities from reacting to crime to preventing crime.
supplanting. For the purposes of your COPS Office grant, supplanting means replacing state, local, or BIA
funds that otherwise would have been spent on law enforcement purposes with federal COPS Office funds.
State, local, and tribal governments are prohibited from supplanting throughout the grant period. This
means that your agency may not use COPS Office funds to pay for any equipment/technology, services,
personnel, or other items which, in the absence of the COPS Office program, would otherwise have been
funded with state or local funds or with funds supplied by the BIA. The COPS Office funds must instead be
used to supplement, or increase, your law enforcement budget. For additional information on supplanting,
please review grant condition #4 on page 7 of this manual.
System for Award Management (SAM). The SAM database is the repository for standard information about
federal financial assistance applicants, recipients, and sub-recipients. Organizations that have previously
submitted applications via Grants.gov are already registered with SAM, as it is a requirement for Grants.gov
registration. Please note, however, that applicants must update or renew their SAM at least once per year to
maintain an active status. Information about registration procedures can be accessed at www.sam.gov.

68

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

COPS Office Resources
The following resources discuss various efforts to address the problem of gangs:
Strategies to Address Gang Crime: A Guidebook for Local Law Enforcement
Author Scott H. Decker, PhD, provides information about developing and enhancing local law enforcement
responses to gangs in their jurisdictions. The focus of the guidebook is on the use of problem-solving strategies
to help agencies select the interventions most appropriate for their jurisdictions. In particular, the guidebook
describes the SARA model (scanning, analysis, response, and assessment), a strategic problem-solving process
with which local law enforcement is familiar and which it can apply to its local gang problem.
http://ric-zai-inc.com/ric.php?page=detail&id=COPS-P142
Solutions to Address Gang Crime CD-ROM
The Solutions to Address Gang Crime CD-ROM includes resources related to law enforcement responses for
addressing gang activity, gang activity in specific populations, criminal behavior of gangs, and statistics and
research on gangs.
http://ric-zai-inc.com/ric.php?page=detail&id=COPS-CD008
The Stop Snitching Phenomenon: Breaking the Code of Silence
The threatening nature of the stop snitching message intimidates witnesses and erodes trust between
communities and police by undermining police efforts to involve communities in preventing and
combating crime. This also threatens police agencies’ own ability to prevent and solve crime because it
impedes investigations, arrests, and convictions, and could severely erode the criminal justice system. This
report addresses the problem and includes case studies documenting successful law enforcement and
community approaches that have been implemented.
http://ric-zai-inc.com/ric.php?page=detail&id=COPS-P158
Stop and Frisk: Balancing Crime Control with Community Relations
This publication discusses the constitutionality and legal precedents of stop and frisk and the theory and
practice behind these street stops. This background is followed by a discussion of stop and frisk’s unintended
consequences and a series of practical recommendations for the lawful and respectful use of pedestrian
stops in the context of community policing.
http://ric-zai-inc.com/ric.php?page=detail&id=COPS-P306
Street Gangs and Interventions
This publication briefly reviews the range of prevention, intervention, suppression, and comprehensive
strategies, providing examples of each type. It then offers a case study of problem analysis in Newark,
New Jersey. It also discusses the unique utility of network analysis in the resultant problem analysis and
underscores the important role of an academic research partner. Finally, the paper considers the importance
of sustainability with regard to problem analysis.
http://ric-zai-inc.com/ric.php?page=detail&id=COPS-W0722

69

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

Parents Quick Reference Card to Gangs
This quick and easy reference guide provides common warning signs of gang involvement. Parents are
encouraged to familiarize themselves with local gangs’ symbols, seek help early, and consider contacting
school officials, local law enforcement, faith leaders, and community organizations for additional assistance.
The Gang Reference Card for Parents is available in English, Spanish, Hmong, and Vietnamese.
English – http://ric-zai-inc.com/ric.php?page=detail&id=COPS-P063
Spanish – http://ric-zai-inc.com/ric.php?page=detail&id=COPS-P084
Hmong – http://ric-zai-inc.com/ric.php?page=detail&id=COPS-P088
Vietnamese – http://ric-zai-inc.com/ric.php?page=detail&id=COPS-P087

70

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

2015 COPS Anti-Gang Initiative (CAGI)
Grant Owner’s Manual
This manual was created to assist COPS Anti-Gang Initiative (CAGI) grantees with the administrative and financial matters
associated with their grant.
For more information about your CAGI grant, please contact your COPS Grant Program Specialist. If you do not
know the name or telephone number of your Grant Program Specialist, please contact the COPS Office Response
Center at 800-421-6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
Visit the COPS Office online: www.cops.usdoj.gov
Published 2015
71

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

72

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

73

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

74

2015 COPS Anti-Gang Initiative (CAGI) Grant Owner’s Manual

75

